Exhibit 10.8
SERVICES AGREEMENT
     THIS SERVICES AGREEMENT is made as of December 31, 2002 (this “Agreement”)
by and between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Purchaser”), and McKESSON CAPITAL CORP., a Delaware corporation (“MCC”).
     WHEREAS, MCC is engaged in the business of financing equipment lease
transactions by purchasing equipment lease receivables from its Affiliates.
     WHEREAS, Purchaser now owns a portfolio of payment and contract rights with
respect to lease and rental agreements with commercial customers that it has
purchased from MCC, pursuant to the Purchase Agreement dated as of December 31,
2002 between Purchaser and MCC (the “Purchase Agreement”).
     WHEREAS, Purchaser and MCC desire to enter into this Agreement pursuant to
which MCC will provide certain services to Purchaser.
     NOW, THEREFORE, in consideration of the recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:
     1. Definitions. Capitalized terms used herein, including in Exhibit A
hereto, have the meanings assigned to them in the preamble to this Agreement, in
the Purchase Agreement or as set forth below.
          (a) “Account Party Insurer” means any insurance company from time to
time issuing one or more insurance policies to or for the benefit of any Account
Party.
          (b) “Ancillary Payments” means those payments related solely to the
Ancillary Agreements.
          (c) “Customary Standard” has the meaning specified in Section 7.
          (d) “Customer Service and Collection Procedures” shall mean those
procedures outlined in the document attached as Exhibit B hereto.
          (e) “Exempt Materials” has the meaning specified in Section 10.
          (f) “Law” shall mean any law, rule, regulation or governmental
requirement of any kind of any Governmental Entity, and the rules, regulations,
interpretations and orders promulgated thereunder.
          (g) “Liquidation Proceeds” means, with respect to a Non-Performing
Account, proceeds from the sale or re-marketing of the Equipment relating solely
to such Non-Performing Account, proceeds of any related insurance policy of any
Account Party Insurer and

1



--------------------------------------------------------------------------------



 



any other recoveries (other than pursuant to any MCC Insurance Policy) with
respect to such Non-Performing Account and the related Equipment, including,
without limitation, any amounts collected as judgments against an Account Party
or others related to the failure of such Account Party to pay any amount in
respect of any Payment Right under the related Account Document or to return the
Equipment, net of (i) any out-of-pocket fees and expenses reasonably incurred by
MCC or any of its Affiliates in enforcing or attempting to enforce, as agent for
Purchaser, any relevant Account Document (including in the context of a lessee
bankruptcy) or in repossessing, repairing, refurbishing, preparing for sale or
lease, liquidating or re-marketing such Equipment, (ii) amounts so received that
are required to be refunded to the Account Party on such Account, and (iii) any
Retained Payment Rights.
          (h) “Lockbox Account” shall mean, as of the date hereof, the lockbox
account maintained by MCC with Bank One Corporation or one of its Affiliates and
to which Account Parties are directed to remit Payments, which account shall be
assigned from Seller to Purchaser in accordance with Section 7.20 of the
Purchase Agreement.
          (i) “MCC Change of Control” means an event or series of events by
which MCC ceases to be a Subsidiary of McKesson Corporation.
          (j) “MCC Event of Default” means any one of the following events
(whatever the reason for such MCC Event of Default and without regard to whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any Governmental Entity):
               (i) failure on the part of MCC to remit to the Lockbox Account
any monies received by MCC and required to be remitted to the Lockbox Account by
this Agreement, in the manner and by the date required by this Agreement, which
failure continues unremedied for a period of 15 days from the date of receipt of
such monies by MCC;
               (ii) a default on the part of MCC (other than due to any reason
specified in Section 19(h) below) in its observance or performance in any
material respect of certain covenants or agreements in this Agreement which
failure continues unremedied for a period of 30 days after notice is given to
MCC by Purchaser;
               (iii) if any representation or warranty of MCC made in this
Agreement shall prove to be incorrect in any material respect as of the time
made; or
               (iv) an Event of Bankruptcy in respect of MCC.
          (k) “MCC Insurance Policy” means any insurance policy issued or
provided by any third-party insurer (including any McKesson Affiliate) or any
self-insurance arrangement in respect of the McKesson Affiliates, relating to
property, assets, activities or businesses of any of the McKesson Affiliates.
          (l) “Net Worth” means, at a particular date, all amounts which would
be included under the shareholders’ equity on the consolidated balance sheet of
the relevant entity principles generally accepted in the United States.

2



--------------------------------------------------------------------------------



 



          (m) “Non-Performing Account” means an Account (a) that has become more
than ninety (90) days delinquent, (b) that has been accelerated by MCC in
accordance with the applicable Account Documents and the customary and historic
practices of MCC, (c) that MCC or Purchaser has determined to be uncollectible
in accordance with its customary and historic practices, (d) with an Account
Party in respect of which an Event of Bankruptcy has occurred and is continuing,
or (e) a Default (as defined in the applicable Account Document) occurs for any
other reason and such Default continues for ninety (90) days.
          (n) “Payment Date” means, as to any Payment, the first Business Day of
the month which next succeeds the month in which such Payment is scheduled to be
received by MCC, provided such Payment Date is at least two (2) Business Days
after the date such Payment was scheduled to be received by MCC.
          (o) “Portfolio Event of Default” means for each of three consecutive
Payment Dates eight percent (8%) or more of the Payments under the Accounts have
been 90 days or more delinquent (other than as a result of any event described
in Section 19(h) below).
          (p) “Residual Interest” means, as the context may require, the actual
or anticipated residual interest of the McKesson Affiliates in respect of any
Equipment.
          (q) The following capitalized terms are defined in the sections of
this Agreement identified below:

         
 
  “Accessible Systems”   Exhibit A, Section 7(c)
 
  “Management Services”   Section 2(a)
 
  “Parent”   Section 9(b)
 
  “Servicer Advance”   Section 12(c)
 
  “Servicer Advance Deductions”   Section 12(c)
 
  “Third Party Purchaser”   Section 12(d)
 
  “Lockbox Account Sweep Date”   Section 12(b)

     2. Administration Services.
          (a) Management Services. MCC shall process, administer and manage the
Purchased Assets and provide the documentation and other services described on
Exhibit A hereto or otherwise provided for in this Agreement (collectively, the
“Management Services”). Purchaser and MCC shall cooperate in good faith to
develop and agree in writing to such additional procedures for the provision of
the Management Services as may become necessary to more fully effectuate the
terms of this Agreement. MCC shall have only those duties or obligations that
are expressly set forth in this Agreement.
          (b) Authorization. Subject to the provisions of this Agreement,
Purchaser hereby irrevocably (subject only to Sections 10 and 11 hereof)
appoints MCC as its agent and authorizes MCC to take any and all reasonable
steps in its name and on its behalf as are necessary or desirable to collect all
amounts due under the Purchased Assets, including, without limitation, endorsing
the name of Purchaser on any of its checks and other instruments representing
collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with

3



--------------------------------------------------------------------------------



 



respect to the Purchased Assets and, after the delinquency of any Payment and to
the extent permitted under and in compliance with applicable Law, to commence
proceedings with respect to enforcing payment thereof, all to the extent
consistent with and in accordance with the Customer Services and Collections
Procedures. Purchaser shall furnish MCC with any powers of attorney and other
documents necessary or appropriate to enable MCC to carry out the Management
Services, and shall cooperate with MCC to the fullest extent in order to ensure
the collectability of the Purchased Assets.
          (c) Modification of Leases. Without the prior written consent of
Purchaser, MCC shall not terminate, waive, amend or modify any material
provision of any Account Document to the extent relating to any Payment Right,
except (i) as may be required by Law, (ii) ministerial changes necessary in
order to correct inaccurate or incomplete clauses or provisions (other than
clauses and provisions related to the Payment Rights), (iii) early terminations
pursuant to customer buyouts, but subject to Section 7.17 of the Purchase
Agreement, and (iv) amendments undertaken in connection with any lease extension
or upgrade, subject to Section 7.17 of the Purchase Agreement.
          (d) Obligations of MCC with Respect to Account Documents. MCC will use
commercially reasonable efforts to duly fulfill, and comply with, all
obligations on MCC’s part to be fulfilled under or in connection with the
Account Documents. MCC will not (i) amend, rescind, cancel or modify any Account
Document or term or provision thereof if such amendment, rescission,
cancellation or modification would adversely affect, or reasonably be expected
to adversely affect, the Payment Rights, or (ii) take any action that would
impair the rights of Purchaser in the Purchased Assets.
          (e) Cooperation. Each party agrees to cooperate with the other in the
enforcement, if necessary, of such other party’s rights under any Account
Documents, whether in the form of litigation or other proceedings, as reasonably
requested by such other party. Purchaser shall be responsible for all
reasonable, out-of-pocket costs and expenses (including reasonable attorneys’
fees and costs) arising from or incurred in connection with such enforcement and
shall promptly pay to MCC upon request all of MCC’s reasonable, out-of-pocket
costs and expenses relating thereto (including reasonable attorneys’ fees and
costs).
     3. Notice of MCC Event of Default; Other Requested Information. MCC shall
deliver to the Purchaser:
          (a) Notice of MCC Event of Default. Promptly upon becoming aware of
the existence of any condition or event which constitutes a MCC Event of
Default, or any event which, with the lapse of time and/or the giving of notice,
would constitute a MCC Event of Default and which has not been waived in writing
by Purchaser, a written notice describing its nature and period of existence and
the action MCC is taking or proposes to take with respect thereto; and
          (b) Requested Information. With reasonable promptness, any other data
and information related solely to the Purchased Assets and the servicing thereof
which may be reasonably requested from time to time.

4



--------------------------------------------------------------------------------



 



     4. Maintenance of Insurance Policies.
          (a) In connection with its activities as servicer of the Purchased
Assets, MCC agrees to present claims to the Account Party Insurer under any
insurance policy applicable to any Purchased Asset, and to settle, adjust and
compromise such claims, in each case (i) consistent with the terms of any
relevant Account Document, (ii) after receiving notice of the occurrence of any
material casualty event involving such Equipment, and (iii) provided the
applicable Account Party does not take such action on a reasonably timely basis.
MCC shall remit to the Lockbox Account, within two (2) Business Days of receipt,
any Liquidation Proceeds received by MCC in connection therewith.
          (b) MCC shall obtain evidence from each Account Party of insurance to
the extent required under the Account Documents, the Customer Service and
Collection Procedures and the Customary Standard.
          (c) Notwithstanding any other term or provision hereof to the
contrary, Purchaser shall not have any claim on account of, or direct or
indirect interest in, any MCC Insurance Policy, or proceeds thereof.
     5. Compliance with Law. MCC shall perform the Management Services and its
other obligations under this Agreement in material compliance with applicable
Laws. Notwithstanding anything to the contrary herein, MCC shall not be required
to take any action, or omit to take any action, that MCC deems to be in
violation of, or inconsistent with, Law or the terms of this Agreement, the
Purchase Agreement or any Account Document or any Ancillary Agreement. MCC’s
duty under this Section 5 to comply with applicable Law shall not be limited by
the procedures established and approved under this Agreement.
     6. Independent Contractor. MCC shall at all times be considered an
independent contractor in the performance of the Management Services, and
neither MCC nor any employee of MCC shall be considered an employee, partner or
joint venturer of Purchaser. Neither Purchaser nor MCC, nor any employee or
agent of either of them, shall make any representation or statement to any
Person that is inconsistent with this Section 6.
     7. Standard of Performance. CC shall perform the Management Services in a
commercially reasonable manner and shall apply at least the same standard of
care, diligence and prudence in such performance as it does with respect to its
own or its Affiliates’ lease portfolios, and shall not discriminate against
Purchaser in favor of any other Person, including MCC or any Affiliate of MCC,
for whom it provides similar services, nor shall it offer priority to Purchaser
(such standard, the “Customary Standard”).
     8. Maintenance of Systems. MCC shall exercise commercially reasonable
efforts to at all times maintain or cause to be maintained such systems as are
reasonably necessary to enable it to timely and fully perform the Management
Services, including, without limitation, maintenance of computer hardware and
software and appropriate information backup systems, and shall comply with the
provisions of Exhibit A hereto with respect thereto.

5



--------------------------------------------------------------------------------



 



     9. Audit and Information Rights.
          (a) Upon the request of Purchaser, during normal business hours and
upon reasonable advance notice, and in such a manner as shall not unduly
interfere with or interrupt the operation and conduct of MCC’s other businesses,
and subject to its customary security measures, MCC shall provide
representatives of Purchaser (including its internal and external auditors) no
more frequently than twice in any given 12 month period with access to the
books, records, files and papers, whether in hard copy or computer format, used
or held for use by MCC in the provision of the Management Services, to permit an
audit, at the expense of Purchaser, of the Management Services or any
out-of-pocket costs required to be reimbursed to MCC by Purchaser pursuant to
this Agreement.
          (b) In the event that McKesson Corporation, the parent company of MCC
(“Parent”), ceases to be a publicly reporting company for any period of time,
Parent shall provide Purchaser, during such period, with (i) its unaudited
quarterly consolidated balance sheet within forty-five (45) days of the end of
each fiscal quarter, and (ii) its audited yearly consolidated balance sheet
within ninety (90) days of the end of each fiscal year.
     10. Term of Agreement. The term of this Agreement shall commence on the
date hereof and shall continue until six (6) months after the last Account
Document expires unless the parties agree in writing to extend such term or
unless this Agreement is earlier terminated pursuant to Section 11 below. Upon
the termination of this Agreement, MCC shall cooperate with Purchaser in
effecting an efficient transition of the Purchased Assets, including without
limitation transfer of copies of all material records, files, computer files and
information in respect of any remaining Purchased Assets, and originals of any
Account Document related solely to the Purchased Assets; provided, however, that
MCC shall be under no obligation to deliver (i) minutes of its board of
directors’ meetings and information provided to its board (or that of the board
of any McKesson Affiliate), (ii) Ancillary Agreements, (iii) material subject to
any legal privilege, (iv) communications with MCC’s (or any McKesson
Affiliate’s) tax or accounting advisors, (v) personnel records, or (vi) any
documents or information subject to any confidentiality arrangement with any
third party to the extent such arrangement would prohibit such transfer or
disclosure (together, the “Exempt Materials”).
     11. Termination.
          (a) Either Purchaser or MCC may terminate this Agreement due to any
default in the performance by the other party of its material obligations under
this Agreement, on written notice identifying in reasonable detail the cause for
termination. Such termination shall be effective without further action or
notice by the terminating party thirty (30) days after the date of such notice,
unless prior to the expiration of such 30-day period the default or other cause
is cured or remedied; provided, however, that if such default or other cause
cannot be cured or remedied with commercially reasonable efforts within such
30-day period, the period for cure or remedy shall be extended for thirty
(30) additional days on the conditions that: (i) the non-defaulting party shall
have consented in writing to the extension of the cure period, which consent
shall not be unreasonably withheld, and (ii) the defaulting party shall have
commenced good-faith efforts to cure or remedy such default or other cause
within the initial 30-day period and shall continue to pursue such efforts
diligently until the cure or remedy is accomplished.

6



--------------------------------------------------------------------------------



 



          (b) Purchaser may terminate this Agreement (i) upon the occurrence of
a MCC Event of Default that is not cured, if a cure is available, within the
applicable cure period, a MCC Change of Control or a Portfolio Event of Default
or (ii) if the Net Worth of Parent falls below $1.0 billion. Notwithstanding any
provision to the contrary contained herein, in the event of any such
termination, Purchaser shall collect and promptly remit to MCC any and all
amounts in respect of any Retained Payment Rights received by Purchaser (either
directly or through the Lockbox Account) after the termination date.
          (c) Upon any termination of this Agreement (other than any termination
pursuant to subsection (a) above on account of Purchaser’s default), MCC shall
reimburse to Purchaser the portion of the Services Fee (as defined in
Section 3.2 of the Purchase Agreement) which is unearned as of the date of the
termination. The portion of the Services Fee to be reimbursed to Purchaser shall
equal the unamortized portion of the Service Fee as of the termination date
(calculated on a straight-line basis based upon an annual accrual of $125,000
(or $10,417 per month)).
     12. Purchased Assets; Application of Amounts Received; Servicer Advances.
          (a) All Purchased Assets are and shall at all times be the sole and
exclusive property of Purchaser, and MCC shall not have or assert any lien,
claim or other right to, or interest in, such property of Purchaser. Upon
expiration or termination of this Agreement, the originals and all copies of
such property of Purchaser shall be returned to Purchaser promptly, and MCC
shall have no right to withhold such property of Purchaser for any reason,
including, without limitation, any dispute, offset, counterclaim, recoupment,
defense or other right that MCC might have against Purchaser; provided, however,
that MCC may at all times retain (i) the Exempt Materials, and (ii) one or more
copies of any documents and agreements, as may be necessary or appropriate for
tax or audit purposes or as advised by counsel.
          (b) All Payments and other property received by MCC with respect to
the Purchased Assets (other than in respect of Retained Payment Rights) shall be
for the account of Purchaser, shall be deemed received and held in trust for
Purchaser and, in respect of any Payments and other property received by MCC and
not remitted by the applicable Account Party directly to the Lockbox Account,
shall be remitted by MCC to the Lockbox Account on a date not later than two
(2) Business Days following receipt of such Payment and/or other property by
MCC. Subject to MCC’s removal and refund rights described below in this
subsection (b), all Payments remitted to the Lockbox Account shall be swept from
such Lockbox Account by Purchaser on the date that is two (2) Business Days
following the date of remittance of such Payments into the Lockbox Account (each
such date, a “Lockbox Account Sweep Date”), provided, however, that no Payments
shall be swept from the Lockbox Account during the first five (5) days of any
calendar month. MCC shall not be entitled to set-off from amounts to be paid by
MCC to the Lockbox Account under any provision of this Agreement any amounts
purported to be owed by Purchaser or any of its Affiliates to MCC or any of its
Affiliates. Late charges related to any period prior to the date hereof shall be
retained by MCC. Late charges related to any period on or after the date hereof
shall be paid to Purchaser. On the Business Day immediately following the date
on which any Payments are remitted to the Lockbox Account, MCC shall provide a
report to Purchaser containing such information regarding all Payments and other
property remitted to the Lockbox Account on such remittance date as may be
reasonably

7



--------------------------------------------------------------------------------



 



requested by Purchaser, including, without limitation, matching such Payments
and other property to the corresponding Purchaser lease number. Notwithstanding
any provision to the contrary contained herein, subject to the terms of the
Lockbox Account Documents, MCC shall at all times have the right to direct the
bank with whom the Lockbox Account is established to remove from the Lockbox
Account and to pay to MCC, without further authorization or approval from
Purchaser, all amounts deposited therein identified by the Account Party as
Retained Payment Rights or to the extent such amounts have not been identified
as Payments and exceed the portion of any outstanding invoices for Payments
related to such Account Party. Purchaser agrees to execute such documents and
agreements and to take such actions as the bank may reasonably request to
effectuate the removal of such amounts from the Lockbox Account. In addition, if
MCC shall determine that any other amounts in respect of any Retained Payment
Rights have been remitted to the Lockbox Account, then Purchaser shall promptly
refund the amount in respect of such Retained Payment Rights to MCC within five
(5) Business Days following receipt of written request for such refund from MCC
(provided that MCC has delivered to Purchaser reasonably satisfactory
information supporting such determination by MCC).
          (c) Provided Purchaser is not required at such time to deliver to MCC
the notice pursuant to Section 18 below, MCC agrees that, with respect to each
Payment Date, MCC will remit to the Lockbox Account an amount equal to the
Payments correlating thereto, less any Servicer Advance Deductions (defined
below), whether or not MCC has received payment thereof from the related Account
Party, which amount shall be deemed a full recourse loan by MCC to Purchaser
(each such amount, being referred to herein as a “Servicer Advance”); provided,
however, that MCC shall not be required to make any Servicer Advances in respect
of an Account that is no longer being serviced by MCC under this Agreement or is
a Non-Performing Account by virtue of clause (b), (c) or (d) of the definition
thereof. MCC will make Servicer Advances in respect of any Account only in an
amount up to the amount equal to three (3) monthly payments for such Account.
Servicer Advances will be repaid (together with interest thereon at the rate of
4.0% percent per annum) by Purchaser on the earlier to occur of the following:
(i) the date on which a Payment is, or Payments are, as applicable, subsequently
received by MCC from an Account Party which represent such Servicer Advance (and
MCC may retain the same in satisfaction of Purchaser’s repayment obligation
relating thereto, provided that any failure by MCC to retain or net out any such
amount shall not impair any right of recourse by MCC against Purchaser for
repayment of any Servicer Advance); (ii) the date on which the servicing
contemplated herein in respect of the applicable Account is terminated;
(iii) provided that MCC shall have paid Servicer Advances outstanding on such
Account in an amount equal to three (3) monthly Payments, the next succeeding
Payment Date (and if to be repaid on such date, the same may be netted out from
MCC’s then scheduled remittance to Purchaser, provided that any failure by MCC
to retain or net out any such amount shall not impair any right of recourse by
MCC against Purchaser for repayment of any Servicer Advance); and (iv) five
(5) Business Days following the date on which Purchaser has determined such
Account to be uncollectible in accordance with its customary practices or MCC
has determined such Account to be uncollectible in accordance with its customary
and historic practices. The “Servicer Advance Deductions” shall be any amounts
already remitted to the Lockbox Account in accordance with Section 12(b).

8



--------------------------------------------------------------------------------



 



          (d) If an Account Party remits to MCC amounts that are not immediately
identifiable as Payments, and that are not immediately identifiable as payments
in respect of any Retained Payment Rights, then MCC shall apply such amounts as
follows: first, to delinquent payments in the order such payments were due and
to the extent such payments were due on the same date, pro rata among such
payments, and second, so long as all payments due are current, to Purchaser and
MCC (or if a Person other than Purchaser or MCC has an interest in such amounts
(a “Third Party Purchaser”), to any such Third Party Purchaser), pro rata based
on the amount of obligations then due and payable; provided, however, that if
the foregoing allocation is not reasonably acceptable to any such Third Party
Purchaser(s), Purchaser agrees to enter into good faith negotiations in respect
of modification thereof to be undertaken with reasonable promptness upon request
of MCC.
          (e) If MCC receives Liquidation Proceeds in respect of any Account,
MCC shall apply such Liquidation Proceeds as follows: first, to the payment of
any Taxes with respect to such Account, second, in respect of any delinquent
amounts owed to Purchaser, MCC or any Third Party Purchaser, in the order in
which such amounts became due, third, to Purchaser and to any Third Party
Purchaser who has an interest in such amounts, pro rata based on, and to the
extent of, the amount of obligations with respect to such Account then due and
owing to Purchaser or such Third Party Purchaser, and fourth, to MCC to the
extent of its Residual Interest; provided, however, that if the foregoing
allocation is not reasonably acceptable to such Third Party Purchaser(s),
Purchaser agrees to enter into good faith negotiations in respect of
modification thereof to be undertaken with reasonable promptness upon request of
MCC.
          (f) To the extent that MCC receives amounts relating to Taxes with
respect to an Account, whether or not constituting part of the collections
relating to such Account, MCC shall cause the same to be remitted to the
relevant taxing authority in order to satisfy any valid, uncontested obligations
in respect of such Taxes. In addition, if any Account Party remits amounts
relating to Taxes to the Lockbox Account, MCC shall at all times have the right,
without further authorization or approval from Purchaser, to direct the bank
with whom the Lockbox Account is established to remove the same from the Lockbox
Account and pay such amounts to MCC, and MCC shall cause such amounts to be
remitted to the relevant taxing authority in order to satisfy any valid,
uncontested obligations in respect of such Taxes. Purchaser agrees to execute
such documents and agreements and to take such actions as the bank may
reasonably request to effectuate the removal of such amounts from the Lockbox
Account.
     13. Representations of MCC. MCC hereby represents and warrants to Purchaser
that:
          (a) MCC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own its assets and carry on its business as now being
conducted and to execute, deliver and perform this Agreement.
          (b) The execution and delivery by MCC of this Agreement have been duly
authorized by all necessary corporate actions on the part of MCC, and this
Agreement has been duly and validly executed and delivered by MCC and
constitutes the valid and binding obligation of MCC enforceable against MCC in
accordance with its terms.

9



--------------------------------------------------------------------------------



 



          (c) Neither the execution and delivery by MCC of this Agreement nor
compliance by MCC with the terms and provisions thereof will conflict with or
result in a breach of the provisions of MCC’s certificate of incorporation or
bylaws, any loan agreement, mortgage, indenture, security agreement or other
contract to which MCC is a party, or any law, regulation or order of any court
or government or governmental agency or instrumentality, except where such
conflict or breach would not have a material adverse effect on the business,
financial condition or operations of MCC or on the ability of MCC to consummate
the transactions and perform the Management Services contemplated by this
Agreement.
     14. Representations of Purchaser. Purchaser hereby represents and warrants
to MCC that:
          (a) Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own its assets and carry on its business as now
being conducted and to execute, deliver and perform this Agreement.
          (b) The execution and delivery by Purchaser of this Agreement have
been duly authorized by all necessary corporate action on the part of Purchaser,
and this Agreement has been duly and validly executed and delivered by Purchaser
and constitutes the valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms.
          (c) Neither the execution and delivery by Purchaser of this Agreement
nor compliance by Purchaser with the terms and provisions thereof will conflict
with or result in a breach of the provisions of Purchaser’s certificate of
incorporation or bylaws, any loan agreement, mortgage, indenture, security
agreement or other contract to which Purchaser is a party, or any law,
regulation, or order of any court or government or governmental agency or
instrumentality, except where such conflict or breach would not have a material
adverse effect on the business, financial condition or operations of Purchaser
or on the ability of Purchaser to consummate the transactions contemplated by
this Agreement.
     15. Late Payments. If MCC fails to pay any amount that may become due to
Purchaser hereunder on its due date, then (i) interest shall accrue thereon from
the due date until paid in full at a rate equal to 4% per annum, and (ii) MCC
shall reimburse Purchaser upon demand for any and all collection costs
(including, without limitation, reasonable attorneys’ fees) incurred by
Purchaser.
     16. Trademark Licenses.
          (a) McKesson Automation Inc., a Pennsylvania corporation and an
Affiliate of MCC (“MAH”), owns or has the right to use the trade name and
corporate name “McKesson Automated Healthcare” in both block letter and stylized
formats, and the MAH logo, and the marks set forth on Exhibit D hereto
(collectively, the “MAH Trademarks”). Promptly after the Closing Date, MCC will
use its reasonable best efforts to cause MAH to grant to Purchaser a personal,
royalty-free, non-transferable, limited, non-exclusive license to use the MAH
Trademarks as necessary in order to perform servicing responsibilities hereunder
if and when

10



--------------------------------------------------------------------------------



 



assumed by Purchaser. Purchaser’s use of the MAH Trademarks shall be consistent
with the terms provided and be in compliance with applicable law.
          (b) McKesson Automation Systems Inc., a Louisiana corporation and an
Affiliate of MCC (“MAS”), owns or has the right to use the trade name and
corporate name “McKesson Automation Systems” in both block letter and stylized
formats, and the MAS logo, and the marks set forth on Exhibit D hereto
(collectively, the “MAS Trademarks”). Promptly after the Closing Date, MCC will
use its reasonable best efforts to cause MAS to grant to Purchaser a personal,
royalty-free, non-transferable, limited, non-exclusive license to use the MAS
Trademarks as necessary in order to perform servicing responsibilities hereunder
if and when assumed by Purchaser. Purchaser’s use of the MAS Trademarks shall be
consistent with the terms provided and be in compliance with applicable law.
          (c) All use of the MAS Trademarks and the MAH Trademarks shall inure
to the benefit of MAS and MAH, as applicable, and Purchaser shall acquire no
rights in the MAS Trademarks or the MAH Trademarks by virtue of its use.
Purchaser shall not use the Trademarks in conjunction with any other name, term
or mark so as to form a combination mark. The licenses granted under subsections
(a) and (b) of this Section 16 are personal to Purchaser and shall terminate
upon the termination of this Agreement or any assignment or transfer by
Purchaser of its rights or obligations under this Agreement, except to a
Permitted Assignee who is an Affiliate of Purchaser upon notice thereof from
Purchaser to MCC.
     17. Notices. All notices, consents and other communications hereunder shall
be in writing and shall be deemed to have been duly given (a) when delivered by
hand or by Federal Express or a similar overnight courier to, or (b) when
successfully transmitted by telecopier to, the party for whom intended, at the
address or telecopier number for such party set forth below (or at such other
address or telecopier number for a party as shall be specified by like notice,
provided, however, that any notice of change of address or telecopier number
shall be effective only upon receipt):
If to MCC:

McKesson Capital Corp.
One Post Street
San Francisco, California 94104
Telephone No. (415) 983-9339
Telecopy No. (415) 983-8826
Attention: Nicholas Loiacono, Vice President and Treasurer

with a copy to:

McKesson Corporation
One Post Street
San Francisco, California 94104
Telephone No. (415) 983-8319
Telecopy No. (415) 983-8826
Attention: Ivan Meyerson, General Counsel

11



--------------------------------------------------------------------------------



 



If to Purchaser:

GE Capital Healthcare Financial Services
20225 Watertower Blvd., Suite 300
Brookfield, Wisconsin 53045
Telephone No. (262) 798-4500
Telecopy No. (262) 798-4530
Attention: Richard Berger

with a copy to:

GE Capital Healthcare Financial Services
20225 Watertower Blvd., Suite 300
Brookfield, Wisconsin 53045
Telephone No. (262) 798-4611
Telecopy No. (262) 798-4590
Attention: Carlos Carrasquillo,
           General Counsel, Equipment Finance
     18. Purchaser Net Worth Reporting Requirement. Purchaser shall deliver
immediate written notice to MCC in the event that Purchaser’s net worth at any
time is equal to or less than $10.0 billion.
     19. Miscellaneous.
          (a) This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof. There are no restrictions, promises,
warranties, covenants or undertakings other than those expressly set forth in
this Agreement. This Agreement supersedes all prior negotiations, agreements and
undertakings between the parties with respect to such subject matter.
          (b) No amendment of this Agreement shall be effective unless in
writing and signed by MCC and Purchaser.
          (c) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute but one and the same agreement. Each of the parties to this Agreement
agrees that a signature affixed to a counterpart of this Agreement and delivered
by facsimile by any person is intended to be its, her or his signature and shall
be valid, binding and enforceable against such person.
          (d) This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York applicable to contracts
made and wholly performed within such state.
          (e) Each of the parties hereto hereby expressly and irrevocably
submits to the exclusive personal jurisdiction of the United States District
Court for the Southern District of New York and to the jurisdiction of any other
competent court of the State of New York. Each party irrevocably consents to the
service of process outside the territorial jurisdiction of the

12



--------------------------------------------------------------------------------



 



foregoing courts in any such action or proceeding by mailing copies thereof by
registered United States mail, postage prepaid, return receipt requested, to its
address as specified in or pursuant to Section 17 hereof. However, the foregoing
shall not limit the right of a party to effect service of process on the other
party by any other legally available method.
          (f) Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
party; provided, however, that Purchaser may assign its rights hereunder to a
Permitted Assignee without the consent of MCC. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.
          (g) If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
          (h) Neither party shall be responsible for delays or failure of
performance resulting from acts of God, strikes, walkouts, riots, acts of war,
acts of terrorism, epidemics, governmental regulations and power failure.
          (i) Each party shall be responsible for the payment of its own
attorneys’ fees, expenses and any other costs incurred in connection with the
negotiation and closing of the transactions contemplated by this Agreement and
any other documents executed in connection herewith.
          (j) All representations, warranties and indemnities contained in this
Agreement (and any other agreement delivered pursuant hereto), all of the
Purchaser’s obligations under Sections 11(b), 11(c), 12(d), 12(e) and 16 of this
Agreement and all of MCC’s obligations under Sections 2(d), 10, 11(c), 12(a),
12(b), 12(d), 12(e), 12(f), 15 and 16 of this Agreement shall survive the
termination for this Agreement.
     20. Jury Trial Waiver. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF UNDER, OR IN CONNETION WITH, THIS
AGREEMENT OR ANY EXHIBIT OR OTHER ATTACHMENT HERETO, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE
FOREGOING. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT.
[SIGNATURES APPEAR ON NEXT PAGE]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Services Agreement
as of the date first written above.

            MCKESSON CAPITAL CORP:
      By:   /s/ Nicholas Loiacono         Its: Vice President and Treasurer     
          GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ James J. Ambrose         Its: General Manager, Healthcare       
Financial Services Equipment Finance     

Signature Page to Service Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
MANAGEMENT SERVICES
     MCC, as agent for Purchaser, will provide the following services:
     1. Invoicing and Notices. MCC will invoice customers for lease payments,
rental payments, taxes, late charges and miscellaneous billings. Invoices shall
be in the same format (including billing headers) as disclosed by MCC to
Purchaser prior to the date hereof, or as used by MCC immediately prior to the
date hereof or in such other form as customarily used by MCC from time to time
and approved by Purchaser No material changes shall be made to the form, and no
changes shall be made to the substance, of the invoices without the prior
written approval of Purchaser, except to the extent required by law or
regulation.
     2. Collections. MCC will make collection efforts with respect to Accounts
as specified in the Customer Service and Collection Procedures MCC will provide
status reports on overall delinquencies and on individual accounts as reasonably
requested by Purchaser, including detail of all material actions taken by MCC
with regard to any delinquent accounts MCC will follow any special Purchaser
policies or instructions related to the collection of Non-Performing Accounts,
provided that such policies and instructions are not inconsistent with the
relevant Account Document and do not require MCC to incur additional
unreimbursable expenses As necessary, subject to Purchaser’s written approval,
and on behalf of Purchaser, MCC will retain and manage outside legal counsel to
obtain judgments and assist in the collection of defaults Any compromise,
restructuring or settlement of any claim with respect to any lease or rental
agreement or Equipment, together with any amendment entered into during the
existence of a Default (as defined in the applicable Account Document), shall be
subject to the prior written approval of Purchaser, such approval not to be
unreasonably withheld Purchaser may, upon prior written notice to MCC, assume
all servicing responsibilities with respect to a Non-Performing Account,
including without limitation directly enforcing remedies as lessor or rentor
under such Account Document In the event of any such assumption, Purchaser shall
collect and promptly remit to MCC any and all Ancillary Payment or Residual
Interest amounts received by Purchaser (either directly or through the Lockbox
Account) after the assumption date In the event that Purchaser shall assume
servicing responsibilities pursuant to this Section 2, MCC will notify the
applicable Account Parties of such assumption by sending a letter in the form of
Exhibit C hereto to such Account Parties, and MCC shall furnish Purchaser with
any powers of attorney and other documents necessary or appropriate to enable
Purchaser to carry out its servicing responsibilities, and MCC shall cooperate
with Purchaser to the fullest extent in order to ensure the collectability of
the Purchased Assets Notwithstanding any provision to the contrary contained in
this Agreement or the Purchase Agreement, all reasonable, out-of-pocket Account
collection and enforcement costs and expenses (including reasonable attorneys’
fees and court costs) incurred by MCC, as agent for Purchaser, in connection
with and pursuant to the terms of this Agreement or the Purchase Agreement shall
be paid by Purchaser (or promptly reimbursed to MCC if such reasonable cost or
expense is advanced by MCC for any reason) and MCC shall have no liability for,
or obligation to pay, any such costs or expenses.
     With respect to collections, MCC will follow its existing procedures,
except as may be inconsistent with the terms of this Agreement, provided that
MCC may make modifications to

-1



--------------------------------------------------------------------------------



 



such procedures that are not material to Purchaser, provided further that
material modifications to such procedures will require the prior written
approval of Purchaser.
     3. Realization Upon Non-Performing Accounts; Re-marketing.
          (a) MCC shall, consistent with the Customer Service and Collection
Procedures, use commercially reasonable efforts to collect the amounts owed
pursuant to any Account Document related to a Non-Performing Account including,
to the extent appropriate, taking non-judicial action to accelerate and collect
all amounts due under any such Account Document If a Non-Performing Account is
more than one hundred and twenty (120) days delinquent, or if a Non-Performing
Account is delinquent for less than one hundred twenty (120) days and MCC
determines that prompt commencement of litigation or repossession is warranted
with respect to such Non-Performing Account, then, if (i) in the reasonable
opinion of MCC the anticipated costs are not likely outweighed by the
anticipated realization benefit, and (ii) Purchaser has so instructed MCC and
agreed to indemnify MCC on account of all costs and expenses incurred by MCC in
relation thereto, MCC shall bring an action against the Account Party for all
amounts due under any Account Document related to such Non-Performing Account
and/or institute proceedings to repossess and sell or re-market the Equipment
Notwithstanding the foregoing, MCC shall not accelerate any scheduled Payment
unless permitted to do so by the terms of the relevant Account Document or under
applicable Law In addition, to the extent that an escrow account has been
established to cover defaults on an Account and/or to hold security deposits
with respect to an Account, amounts in the escrow account shall be applied by
MCC against defaults under such Account as Payments under Section 12(b) of this
Agreement.
          (b) MCC shall use commercially reasonable efforts, consistent with the
Customer Service and Collection Procedures, to accelerate, repossess, or
otherwise comparably convert the ownership of any Equipment that it has
reasonably determined should be repossessed or otherwise converted following a
default under any Account or upon the expiration of the term of any Account
Document, and then sell or re-market such Equipment MCC shall follow such
practices and procedures as are consistent with the Customer Service and
Collection Procedures and as it shall deem necessary or advisable and as shall
be customary and usual in its servicing of equipment contracts and other actions
by MCC in order to realize upon such Account, which may include commercially
reasonable efforts to enforce, as agent for Purchaser, any recourse obligations
of Account Parties and repossessing and selling the Equipment at public or
private sale MCC, as agent for Purchaser, shall use commercially reasonable
efforts to lease, sell or otherwise dispose promptly of items of Equipment
repossessed in relation to Non-Performing Accounts, consistent with the Customer
Service and Collection Procedures The foregoing is subject to the provision
that, in any case in which the Equipment shall have suffered damage, MCC shall
not be required to expend funds in connection with any repair or towards the
repossession of such Equipment unless it shall determine in its good faith
business judgment that such repair and/or repossession will increase the
Liquidation Proceeds by an amount materially greater than the amount of such
expenses.

A-2



--------------------------------------------------------------------------------



 



          (c) In performing its re-marketing responsibilities hereunder:
               (i) MCC will not discriminate between the Equipment and equipment
owned by another party to whom MCC may be bound to provide re-marketing
assistance or any equipment owned by MCC.
               (ii) MCC will not permit any lien, encumbrance or claim to attach
to the Equipment.
               (iii) MCC will warrant that the Equipment that is delivered to a
buyer; lessee or renter will be in good working order, condition and repair,
conforming to specifications according to MCC’s (or an applicable McKesson
Affiliate’s) current warranty policy for used equipment and is in satisfactory
condition and meets all applicable standards established by any applicable
governmental entity.
               (iv) MCC will not agree to any sales price (unless greater than
the delinquent amount due to Purchaser related to the applicable Account) or
lease or rental payment structure without the prior written approval of
Purchaser.
          (d) MCC shall remit to the Lockbox Account all Liquidation Proceeds
within two Business Days of receipt and shall furnish to the Purchaser, no later
than the next Payment Date, a certificate setting forth the basis for MCC’s
determination of the amount, if any, of such Liquidation Proceeds.
          (e) MCC shall remit to the Lockbox Account on the Lockbox Account
Sweep Date all payments made with respect to any Credit Enhancements of an
Account Party’s obligations under any Account Document.
     4. Customer Service.
          (a) MCC shall provide to Account Parties normal and customary customer
services (which shall be determined based on the type, kind and quality of
customer services provided with respect to the Purchased Assets immediately
prior to the date hereof, including telephone etiquette and issue-resolution
guidelines) using the customer services telephone number used in connection with
the management of the Purchased Assets immediately prior to the date hereof Such
services shall include responding to requests for information concerning the
status of an Account Party’s Account Document and invoicing information.
          (b) MCC will update its operating system to reflect changes that are
approved by Purchaser and will provide detailed system change information to
Purchaser.
     5. Access to Records. Upon receipt of a request of Purchaser, MCC shall
provide Purchaser with access during regular business hours to the Account
Documents that are held by MCC or that are under its control and that are
necessary to enable Purchaser to respond to Account Party inquiries or otherwise
manage the Purchased Assets that are being serviced under this Agreement
Purchaser shall be entitled to make copies of, and extracts from, such Account
Documents, or, in the case of Account Documents that constitute chattel paper,
to obtain the

A-3



--------------------------------------------------------------------------------



 



originals thereof MCC shall designate individuals (and an alternate in case such
individuals are not available from time to time) to be the primary contacts with
Purchaser for this purpose.
     6. Management Reporting. MCC will provide to Purchaser on the tenth (10th)
Business Day of each month, a computer tape and a diskette (or any other
electronic transmission reasonably acceptable to the Purchaser) in a format
reasonably acceptable to Purchaser, containing information with respect to each
Account sufficient to determine the Payments made with respect to such Account
In addition, MCC will provide such other reports and information to Purchaser,
and with such frequency (or on an ad hoc basis), as necessary to allow Purchaser
to track the performance of the Purchased Assets per Purchaser’s systems and
requirements Such reports shall include, but not be limited to, reports with
respect to taxes, collection, delinquency, payment posting, customer service
activities, cash application, letters of credit, insurance and accounting
(including reports for general ledger entries for all lease accounts and monthly
detailed reports showing income recognition, net asset values, receipts and
dispositions). The parties shall cooperate in good faith after the date hereof
to agree on the forms of such reports.
     7. System Maintenance.
          (a) MCC will, at its own cost and expense, retain its current contract
management system, or an alternative system of at least equal capability, used
by MCC to perform services hereunder in respect of the Purchased Assets MCC will
ensure appropriate disaster recovery and data backup routines with respect to
Purchased Assets.
          (b) MCC will and will cause any subcontractor to maintain its computer
system to produce all required billing, portfolio accounting, tax and other
reports and will keep current with updates and revisions.
          (c) MCC shall provide Purchaser with access, through a MCC employee,
to the database used to service the Purchased Assets, to facilitate day to day
inquiries and transaction processing (such computer programs and/or systems
referred to collectively as the “Accessible Systems”).
          (d) MCC shall process all collections and other updates,
modifications, cancellations or restructurings, if any, to the Leases, which
modifications, cancellations or restructuring have been approved in writing by
Purchaser, on MCC’s operating system.
          (e) MCC shall maintain and service the Accessible Systems in
accordance with its maintenance and service standards in all material respects
as in effect as of the date hereof.
     8. Sales and Property Tax Collection and Reporting. MCC will use its
commercially reasonable efforts to collect sales, use and property taxes and
provide tax data to Purchaser to be combined with Purchaser’s existing filings
within each jurisdiction MCC will maintain appropriate records and assist
Purchaser with any sales, use and property tax audits.
     9. Accounts Payable. If requested by MCC, Purchaser will maintain an
account for payment of taxes, outside legal, repossession and repair costs, and
other cash disbursements, per procedures to be established.

A-4



--------------------------------------------------------------------------------



 



     10. UCC Financing Statements. MCC will file and follow for UCC assignments,
filings, extensions, terminations, continuations, etc. on every piece of
collateral, and provide appropriate reports to Purchaser in connection
therewith. Without limiting the foregoing, MCC shall as soon as practicable but
in no event later than ninety (90) days following the Closing, (i) investigate
specific lapsed UCC filings upon Purchaser request and take reasonable
corrective action as mutually agreed to be appropriate; and (ii) make such
filings and take such other actions as are necessary or desirable to Purchaser
to establish and maintain perfection under Revised Article 9 of the Uniform
Commercial Code.
     11. Consultation. Upon reasonable request of Purchaser, during normal
business hours and in such a manner as shall not unduly interfere with or
disrupt the operation and conduct of MCC’s other businesses, and subject to the
customary security policies of the McKesson Affiliates MCC shall permit
Purchaser to consult on a reasonable periodic basis with the applicable
employees of MCC or its Affiliates providing services hereunder or, to the
extent that such persons continue to be employees of MCC or its Affiliates, who
were involved in MCC’s operation of the Purchased Assets prior to the date
hereof.
     12. General. MCC shall perform its services under this Agreement in
accordance with MCC’s servicing manual as in effect on the date hereof except as
may be inconsistent with the terms of this Agreement, provided that MCC may make
modifications to such manual that are not material to Purchaser, provided
further that material modifications to such manual will require the prior
written approval of Purchaser.
     13. Conversion. MCC shall provide Purchaser reasonable assistance with
conversion of all requested Payment data, including, but not limited to, data
mapping sessions with appropriate representatives of MCC or its Affiliates,
transfer of data extracts in a form requested by Purchaser and assistance with
problem resolution and reconciliation.

A-5



--------------------------------------------------------------------------------



 



Exhibit B
Customer Service and Collection Procedures
See attached.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
MCKESSON CAPITAL CORP.
CUSTOMER SERVICE & COLLECTION
PROCEDURES

 



--------------------------------------------------------------------------------



 



Collection Representative
Key Responsibilities
[*****] —Contact clients and return incoming phone calls to collect delinquent
accounts. Fax statement copies to Accounts Payable and Director of Pharmacy to
initiate Payment process. Supply Purchasing Department with equipment locations
in order to create Purchase Order. Generate check history spreadsheets and
equipment summary spreadsheets to provide customers more detailed information of
their accounts.
[*****] —Contact clients regarding new contracts that are back-billed over
[*****] days. Research contract problems associated with past due accounts and
possible Commencement date issues. Contact business unit sales force to confirm
intentions of contract. Send customers needed documentation/contract so payment
can be processed.
[*****] —Provide administrative support for Leasing Manager and Senior
Accountant. Enter new contracts in [*****], mail any documentation needing
attention for Leasing Manager.
[*****]—Contract compliance, UCC filings and insurance information.
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Collection Representative
Daily Duties

•   Return phone calls from Customer calling with questions, concerns,
information needs.

•   Begin [*****] collection calls to customers with [*****] days outstanding on
account. (See Sample Delinquency Report)

•   Post payments into [*****] and record checks received that paid accounts
[*****] days old.

•   If applicable, call customers that sent incorrect payment amount. Instruct
Accounts Payable Representative to correct situation. In certain situations, a
check history spreadsheet, equipment summary spreadsheet, or internal check
journal may be necessary.

•   Resume [*****] collection calls to customers.

•   The below are completed when [*****] calls are finished depending what day
of the month it is.

1) Research Contract Problems with business units

2) File UCC’s

3) Update Insurance Records

4) Process Monthly Statements

5) Input new contracts to [*****], mail new insurance requests

6) Research contract questions with business units
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



[*****] Days Past Due Accounts

•   Collection Representative will verify if information on Phone Audit Form is
the same as the information on the Account Statement (see PhoneAuditForm.doc).  
•   Collection representative will generate word document (see
DemandLetterOver[*****]. doc). Send document via regular mail.   •   Account is
added on to Collection Representative’s worklist.   •   Collection
Representative pursues Accounts Payable for missing payment or partial payment.
  •   Collection Representative will update notes on [*****] (see
[*****]Collection.doc) and follow up date on the CDI (Contract detail
Information) screen.

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



[*****] Days Past Due Accounts

•   If there’s no response from Accounts Payable and no payment is received,
collection representative will call customer’s primary contact person (i.e.
Director of Pharmacy or Director of Materials Management). Collection
Representative will update notes on [*****] (see [*****]Collection.doc) and
follow up date on the CDI (Contract Detail Information) screen.   •   If
customer’s primary contact person is not available, collection representative
will leave a message (see CollectionScript1.doc). Collection Representative will
update notes on [*****] (see [*****]Collection.doc) and follow up date on the
CDI screen.   •   Collection Representative will follow up after [*****] days
and leave the following message (see CollectionScript2.doc). Collection
Representative will update notes on [*****] (see [*****]Collection.doc) and
follow up date on the CDI screen.   •   Once contact is made with customer’s
primary contact person, Collection Representative will make arrangements to
bring past due account current. Past Due Account will be classified under
[*****] on the CDI screen.   •   [*****].   •   Collection Representative
involves business unit sales force and project management team for assistance to
induce customer to pay or if necessary, documentation is obtained to amend the
contract.

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



[*****] Days Past Due Accounts

•   Collection Representative will continue to follow up with customer’s primary
contact person regarding [*****]. Collection Representative will update notes on
[*****] CDI screen (see [*****]Collection.doc).   •   Collection Representative
will continue to work with business unit sales force and project management team
until payment is received or a contract amendment is signed.   •   If payment is
not received or contract structure is not adjusted, Financial Services
Department Management is informed.   •   Leasing Manager will research if
customer has other McKesson accounts that are also past due. Leasing Manager
will generate word document (see DemandLetterOver[*****].doc) and update CDI
screen. Send documents via certified mail with return receipt. Leasing Manager
will update notes on [*****] (see [*****]Collection.doc).   •   If after several
[*****] fall through, Leasing Manager will generate word document (see
DemandLetterOver[*****].doc) and update CDI screen. Send documents via certified
mail with return receipt. Leasing Manager will update notes on [*****] (see
[*****]Collection.doc).

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



[*****] Days Past Due Accounts

•   If customer does not respond or no payments are received, account is
referred to an outside Collection Lawyer (see CollectionLawyer.doc). Business
Unit Management is informed. Leasing Manager will update notes on [*****] CDI
screen (see [*****]Collection.doc).   •   Leasing Manager will prepare Legal
File for Collection Lawyer (see CollectionFileSummary.doc and
CollectionFileChecklist.doc).   •   Legal File will be sent out to Collection
Lawyer.

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
EXHIBITS AND SAMPLE DOCUMENTS

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
Capital Corp.
One Post Street, Suite 2900
San Francisco, CA 94104
PHONE AUDIT FORM
Date:                                         

             
Contract No.:
      CCAN:    
 
           
Customer Name:
           
 
           
DBA:
           
 
           
Address:
           
 
           
 
           
 
           
Contact Name:
      Position:    
 
           
Phone No.:
      Fax No.:    
 
           
Billing Address:
           
 
           
 
           
 
           
Purchase Order No.:
      AP Contact:    
 
           
AP Phone No.:
      AP Fax No.:    
 
           
Federal Tax ID Number:
           
 
 
 
       

     
[*****]
 
 
[*****]
 
 
[*****]
 
 

[*****]:                                            [*****]:
                                           and [*****]:
                                        .

[*****] Please describe.
   
 
     

Other comments and special instructions:
         


 

 

             
Performed by:
      Date:    
 
           

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
Capital Corp.
One Post Street, Suite 2900
San Francisco, CA 94104
(415) 983-8410
PAST DUE [*****]
LETTER
March 26, 2001
Name
Customer Name
Customer Address
Re:
Dear :
A recent review of your account shows we had yet to receive your payment due on
for the amount of .
If your check has already been mailed we thank you, if it has not, please be
sure to send it out immediately.
If there are any reasons why a check cannot be mailed please call us at
(415) 732-2644.
Thank you,
Neil D. Ricafrente
Financial Services Department
 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
Capital Corp.
One Post Street, Suite 2900
San Francisco, CA 94104
(415) 983-8410
PAST DUE [*****]
LETTER
Friday, January 03, 2003
Name
Customer Name
Customer Address
Re:
Dear :
Our records show that we have not received payment for the Acudose-Rx cabinet
rental.

The monthly billing statement was sent to your attention on. Per the agreement
executed between our two companies, Acudose-Rx cabinet rentals are due on the of
each month.
Please expedite a payment of to pay your Pakplus service. If there is any reason
why a check cannot be mailed please call us at (415) 732-2644.
Thank you,
Neil D. Ricafrente
Financial Services Department
 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
Capital Corp.
One Post Street, Suite 2900
San Francisco, CA 94104
(415) 983-8410
PAST DUE [*****]
LETTER
August 24, 2001
Customer Name
Customer Address
Re:
Dear
As of today we have not received a check from you. Your account is now
significantly past due. If we do not receive $by we will be forced to exercise
our rights under the Rental Agreement.
Please see that the above requested payment is sent to us immediately. If
payment cannot be sent please contact us at .
Thank you,
Neil d. Ricafrente
Financial Services Department
CC:
 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
Capital Corp.
One Post Street, Suite 2900
San Francisco, CA 94104
(415) 983-8410
[*****] LETTER

 
Friday, January 03, 2003
 
Name
Customer Name
Customer Address
 
Re:
 
Dear :

We are in receipt of a payment you have made forto. However, we still need to
receive in order to bring your account current.
If a payment has already been mailed we thank you, if it has not, please be sure
to send it out immediately. In order to ensure that payments are credited to
your account in a timely manner please send payments to:
McKessonHBOC Capital Corp.
21728 Network Place
Chicago, IL 60673-1217
If you have any questions, please call us at (415) 732-2644.
Thank you,
 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
Neil d. Ricafrente
Financial Services Department

 



--------------------------------------------------------------------------------



 



LEGAL COLLECTION FILE CHECKLIST
Collection File Checklist

1.   Collection File Summary Form   2.   Account Summary Excel Spreadsheet.   3.
  Consolidated Account Summary Excel Spreadsheet (if applicable).   4.   Payment
History Printout.   5.   Copies of Demand Letter sent to customer.   6.   Copy
of Rental Agreement.   7.   Copy of Maintenance Agreement.   8.   Copy of UCC-1
Fillings   9.   Other relevant documents and correspondence.

 



--------------------------------------------------------------------------------



 



[*****]COLLECTION.DOC
[*****] Procedure to update collection notes;
1. From [*****] Master Menu go to Leasing Menu

         
Menu Number: 1
  [*****] Master Menu   11/12/02

     
3 MCKESSON
  IL.9F-213.09

         
 
  1) Company Maintenance Menu   SYS.9F-032
 
  2) Leasing Menu    
 
  3) Credit Application Menu    
 
  4) General Ledger Link    
 
  5) Accounts Payable Interface Menu    
 
  6) Operations Menu    
 
  7) Miscellaneous Menu    
 
  8) Security Maintenance Menu    
 
  9) [*****] Online Information    
 
  10) System Maintenance Menu    
 
  11) Interface Menu    

Enter Selection 2
2. From Leasing Menu go to Customer Service Menu

         
Menu Number: 35
  Lease Master Menu   11/12/02

     
3 MCKESSON
  IL.9F-213.09

         
 
  1) Table Maintenance Menu   SYS.9F-032
 
  2) System Maintenance Menu    
 
  3) Contract Maintenance Menu    
 
  4) Asset Maintenance Menu    
 
  5) Accounts Receivable Menu    
 
  6) Customer Service Menu    
 
  7) Disposition and Gain/Loss Menu    
 
  8) Credit Bureau Extract Menu    
 
  9) Insurance Tracking Menu    
 
  10) Report Menu    
 
  11) Report Queue Menu    
 
  12) Period-End Close and Purge    

Enter Selection 6
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



3. From Customer Service Menu go to Contract Servicing Menu

         
Menu Number: 5
  Customer Service Menu   11/12/02

     
3 MCKESSON
  IL.9F-213.09

         
 
  1) Customer Service Parameter Maintenance   SYS.9F-032
 
  2) Customer Service Parameter Inquiry    
 
  3) Collector Parameter Maintenance    
 
  4) Repo Collector Parameter Maintenance    
 
  5) Customer Summary Information    
 
  6) Contract Servicing Menu    
 
  7) Invoice Number Inquiry    
 
  8) Purge Customer Messages    
 
  9) Collection Reports    
 
  10) Customer Data Inquiry    

Enter Selection 6
4. From Contract Servicing Menu, enter 01 for Department Number field then hit
Enter.
5. Enter Collection Representative’s number on the Personnel Number field then
hit Enter.
6. Choose Contract detail Information on the Contract Servicing Menu then hit
Enter.

         
CUST.00
  Contract Servicing Menu   11/12/2002

         
 
  Department Number 01 COLLECTIONS
 
   
 
  Personnel Number. 0007 Neil D. Ricafrente
 
   
 
  Office Number.... 0376 Home Office
 
   
 
  1) Existing Worklist
 
  2) Create New Worklist
 
  3) Contract Detail Information
 
  4) Contract Detail Inquiry
 
  5) Collector Parameter Inquiry
 
  6) Generate Worklist Report
 
      Repossession Worklist

Selection 3



 



--------------------------------------------------------------------------------



 



7. Enter Lessor Number then hit Enter.
8. Enter Contract Number then hit Enter.

         
CUST.02
  Contract Detail Information   11/12/2002

Lessor.. XXX
Contract XXXXXX-XXX
9. Choose Message Maintenance Menu, Select 34.

         
CUST.02
  Contract Detail Information   11/18/2002
 
**  More Messages **    
Lessor.. 0XX
  Cust XXXXXXXXXXXXXXXX   Branch 8835 MAH Contract XXXXXX-XXX          Cntc
XXXXXXX            01* Dealer
L/Worked 11/14/02
  Tel. XXXXXXXXX    

         
02* Delin Cd 61
  Commenced. 01/01/00   20* End Dep
L/Pymt... 09/17/02
  Cont Term. 49   21* Tot Due 44,400.00
Paid To.. 09/01/02
  Term Date. 02/01/04   22* Tot P/D 33,300.00
Due Day.. 01
  14* Asset Data   Net Res
Lead Days 15
  Gross Cont 543,900.00   Collat.
B/Cycle.. YYYYYYYYYYYY           Pymts 32.0            355,200.00 25* Comment
Pymt Amt.            11,100.00 Balance...           188,700.00
    09) PO Num B140202-A1   Net Invest            179,937.62 26* B/O Msg 10* Inv
Desc Robot-Rx            Sec Dep...    
 
  33* Related Parties     27) Agent.... 0023 XXXXXX    
28) Lock Agnt N No
  31* Collection Cntct Data   34* Message Maint
F/U Date
  Cod Message   35* Message Delete 29) 11/18/2002 NJS look for journal   36*
Follow/up Hist
30* Follow-up Data
  32* More Contact Info   37* Detail Info
Selection 34
       

 



--------------------------------------------------------------------------------



 



10. Hit Enter 2 times until last documented message appears.

         
CUST.02
  Contract Detail Information   11/18/2002
 
  ** More Messages **     Lessor.. XXX      Cust XXXXXXXXXXXXXXXXX      Branch
8835      MAH Contract XXXXXX-XXX Cntc XXXXXXXXXXX      01 * Dealer L/Worked
11/14/02      Tel. XXXXXXXXXX
 
       
02* Delin Cd 61
  Commenced. 01/01/00   20* End Dep
   L/Pymt... 09/17/02
  Cont Term. 49   21* Tot Due 44,400.00
   Paid To.. 09/01/02
  Term Date. 02/01/04   22* Tot P/D 33,300.00
   Due Day.. 01
  14* Asset Data   Net Res
   Lead Days 15
  Gross Cont 543,900.00   Collat.    B/Cycle.. YYYYYYYYYYYY      Pymts 32.0
     355,200.00 25* Comment    Pymt Amt. 11,100.00           Balance...
188,700.00
09)
       

Message Histories for the COLLECTIONS Department
     
Seq.. 83  tt Mary, she said Sept. and Oct. were paid on Nov. 1 but sent to
another lockbox in Chicago. Emailed Mary to see if she could journal.
     Date 11/14/02    Message Type 1 Contract
     Time 11:42           Personnel XXXXXXXX
Selection
11. Enter “a” to add comments.
12. Type comments then hit Enter to Save and to Exit Screen.





--------------------------------------------------------------------------------



 



(MCKESSON LOGO) [f56102f5610200.gif]
MCKESSON CAPITAL CORP.
LEASE ADMINISTRATION
PROCEDURES

 



--------------------------------------------------------------------------------



 



LEASES ADMINISTRATION SYSTEM
BACKGROUND
McKesson Capital Corp. (MCC) was started in 1999. At the same time, a Lease
Administration System ([*****] developed by [*****]) was selected to be the
backbone of the operation. Initially, McKesson ran on a parallel system, one
based on a manual Excel spreadsheet and the other on [*****] Software. Over this
time period, MCC has probed and fine-tuned the process. MCC has added valuable
features on the process imbedded with controls so errors are caught at the on
time of inception and data integrity is ensured. These improvements have also
resulted in usable tools that are used for General Ledger account
reconciliation, cash reconciliation, information reporting, customer service and
etc.
LEASES TRANSFER/SALE TO MCC
     Copies of contracts are received from the business units. These are
reviewed for accuracy and completeness and verified with a preliminary
spreadsheet showing the details of the equipment as accepted in accordance with
the terms of the contract, the present value of the stream of payments being
transferred, lease monthly payment, pass through items such as maintenance,
packaging fees, resource fees, cosource fees, installation fees and other
related charges.
     If everything is in order, a standard inter-unit journal (980) is requested
from the business unit backed up by our final spreadsheet (see Exhibit 001) and
a Lease Contract Purchase Report (see Exhibit 002). which will provide for the
general ledger entry of new contracts and contract changes such as extensions,
restructures, etc. An Amortization Schedule (see Exhibit 003) and a Leasing
Checklist (see Exhibit 004) are initiated in preparation for loading into the
[*****] System.
     Contract Numbers are assigned as follows:

     
XXX
  Lessor Code which is [*****] for MCC
 
   
XXXXXX
  First 3 stands for the business unit ([*****] for MAH
 
   
 
  [*****] for APS, etc.), next 4 for the series.
 
   
XXX
  type of contract/equipment.

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



LOAD NEW LEASES
     This process is menu driven and extreme caution must be exercised to make
sure information is 100% accurate as this will significantly impact all charges
automatically billed to customer each month and all financing, credit,
management and other information generated for reporting purposes. Data is input
from Leasing Checklist and cover page of Rental Agreement or Customer Order
Form.
     See Exhibits 004, 005, 101 thru 111

 



--------------------------------------------------------------------------------



 



EXHIBIT 005
McKesson Automation Inc.
MAI Product Rental Agreement

      Lessor   Lessee
Our Legal Name:
  Hospital Legal Name:
McKesson Automation Inc.
  [*****]
 
   
Street Address:
  Street Address:
700 Waterfront Drive
  [*****]
 
   
City, State, Zip Code:
  City, State, Zip Code:
Pittsburgh, PA 15222
  [*****]
 
   
Telephone:
  Telephone:
(412) 209-1400
  [*****]
 
   
Telecopy:
  Telecopy:
(412) 209-1414
  [*****]
 
   
Contact:
  Contact:
 
  [*****]  
 
  Tax Identification Number:

MAI Product Rented:

             
Product:
  Rental Number   Serial Number:   Software Version:
5 — AcuDose-Rx (main)
           
5 — AcuDose-Rx (aux)
           
2 — AcuDose-Rx (tower)
           

MAI Product Location:

         
Building:
  Floor:   Room:
 
           
Rental Terms:
   
 
       
Term:
  Monthly Rent:   Total Rent:
[*****] Months
  5 AcuDose-Rx (main) [*****]   5 AcuDose-Rx (main): [*****]
 
  5 AcuDose-Rx (aux) [*****]   5 AcuDose-Rx (aux): [*****]
 
  2 AcuDose-Rx (tower) [*****]   2 AcuDose-Rx (tower): [*****]
 
  Total Monthly Rent: [*****]   TOTAL RENT: [*****]

      Rental Number:   Rental Date:      

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Data Entry Screens

         
CMAINT.00
  Lease Contract Maintenance   10/23/2002

          Exhibit 101
Lessor............. [*****]
Contract.......... [*****]
Cust Credit Acct NNNNNNNNNN
For an existing customer use the original CCAN# assigned and system will
automatically bring you to Contract Type Screen# but it is recommended that a
review of equipment location and receivable address be done or updated
Hit Shift + for a new customer

         
CMAINT.00
  Lease Contract Maintenance   10/23/2002

Lessor............. [*****]
Contract.......... [*****]
Cust Credit Acct [*****]
Customer Credit Code. C CBR                Select option C for Contract Balance
Receivable
Customer Credit Limit 100,000.00           Enter Total Rent on cover page of
Rental Agreement
Relationship............. NNNN.NNNN
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                  CMAINT.01        Lease Contract Maintenance   11/18/2002      
  Customer Addresses     Contract XXX-XXXXXX-XXX   Exhibit 102    
 
                01*   Customer Name/Address Detail   02* Accounts Receivable
Name/Address Detail     Cust Name. XXXXXXXXXXXX      A/R Name.. XXXXXXX
 
  Short Name       Attention. XXXX    
 
  DBA..... XXXXXXXX            
 
                    Commercial Bureau Addr Detail   Consumer Bureau Address
Detail     Cust Name.      Last Name.         DBA.....   First Name    
 
               
05*
  Related Parties   Title   Code   Phone
 
                06*   Contact Data       07) Cntc Phone XXXXXXXXX 08)   Req
Signature XXXXXXXXX   09) Req Phone. XXXXXXXXX 10)   Cntc Fax Ph.. XXXXXX      
  Selection            

         
CMAINT.01
       Lease Contract Input   10/23/2002
 
  Customer Addresses    

Customer Name/Address
(Equipment location)|

         
01)
  Name.....    
02)
  Address 1.    
03)
  Address 2.    
04)
  Address 3.    
05)
  City.....    
06)
  State.....   07) Zip
08)
  Country.....    
09)
  Short Name    
10)
  DBA.....    

 

‘*’   to back up, ‘@’ to drop to bottom, ‘/’ to

 



--------------------------------------------------------------------------------



 



         
CMAINT.01
       Lease Contract Input   10/23/2002
 
  Customer Addresses    

Accounts Receivable Name/Address

         
01)
  Name.....    
02)
  Address 1.    
03)
  Address 2.    
04)
  Address 3.    
05)
  City.....    
06)
  State.....   07) Zip
08)
  Country.....    
09)
  Attention.    

         
CMAINT.01
       Lease Contract Input
Customer Addresses   10/23/2002
Contract [*****]
       

              01*   Customer Name/Address Detail   02* Accounts Receivable
Name/Address Detail     Cust Name.   A/R Name     Short Name   Attention.
 
  DBA.....        
 
           
06*
  Contact Data       07) Cntc Phone                     
08)
  Req Signature       09) Req Phone.
10)
  Cntc Fax Ph.        

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Customer/Insurance Data
     Exhibit 103
Contract [*****]
     Hit Shift@ enter system will automatically assign CCAN# for new customer

     
01) Customer ID.....___ ________________
  Service Code...
02) Fed ID/Soc Sec #
  18* SIC Code
03) Credit Score.....
  19) Local SIC Code.....
04) Facility Score
  20* NAICS Code
05) Per Fin Stmt.....
 
Parent Code
06) L/C Date
  22* Add Inc Data
07) Collateral Cd
  23* Broker Data
08* Collateral Asset
 
Customer Data Inquiry
09* Collateral Cont
  25) Insur Status
10) Fiscal Yr End.....
  26* Insur Data        Enter Insurance data if available
Credit Acct.....
  27* Filing Data      Enter UCC-1 filing info if available
Cust Credit Acct
  28* Early Buyout Options
Application Num.
  29* Funding Data
14) Consumer(Y/N).....
 
Credit Application
15) Purpose of Loan.
 
Dealer Payables
16) Sale Code.....
  32* Additional Cust/Ins Data

 
‘*’ to back up, ‘@’ to drop to bottom, ‘/’
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Contract Data   Exhibit 104 Contract [*****]    

     Contract Type..... TL
Contract Data
Contract [*****]

     
Contract Type..... TL True Lease
 
Gross Equip Cost.
02) Date Into System.. 10/23/2002
  18) Int Tax Exempt... N No
03) Booking Date.....
  19) Inc Start Date...
04) Commencement Date. Lease Start date
  20) Pre-Tax Yield....
05) Contract Term..... # months remaining
 
Blended Target...
Termination Date..
  22) Delayed Income... N No
07) Income Method..... E Ef/Yield
  23) Pymts in Arrears.   N for MAH, Y for APS
08) Floating Rate..... N No
  24* DC
09) Num End Pymts/Adv.
  25) Non-Accrual After
10) Ending Pymts/Adv.....
  26* Residual Data
11) Interim Interest.....
 
After Tax Data
12) Security Deposit.....
  28* Prov Loss/Reserve Data
13) Gross Contract.... Rental remaining
 
Writedown Data
14) Gross Finance..... Rental income
Renewal Data
15) Set-Up Income.....
 
Blended Income Data
(23 Net Finance Income
  32* Customer View N No

System defaults on the rest
 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Contract [*****]
Contract Invoicing Data
Contract [*****]

     
01) Purchase Order..... if available
  18) Follow-up Days...
02) Num of Units.....
  19) Billing Cycle:
03) Invoice Descrip.. Type of Equipment, quantity
  J F M A M J J A S O N D
(04) Invoice Code..... C                               for contract      M fills
Y on each month
05) Invoice Format.....
 
Final Pymt Date.....
06* Link Data                                              Next Inv Date.....
07) Lead Inv Days.... System defaults to 15
 
Next Aging Date...
08) Invoicing Due Day System defaults to 1
 
Next Lt Chrg Date.
09) Variable Payment.  N for even payments
 
Next Daily Lt Chrg
  Y for uneven payments
   
10) Contract Payment. monthly rental if 09 is N
 
Remit To..........
Minimum Payment.....
  26) Quote Buyout......
(12) Payment Option.....
   
13) First Payment Amt     Interim rent or 1st month’s rent
  27* Late Charge Data
14) First Pymt Date..        Prorate Date or 1st month’s due date
 
End Pay Deposit
15) Num Beg Pymts/Adv
 
Tax Pymts Entered.
16) Use Tax Resp.....
 
Tax Data
VAT 1st Pymt Date
 
Print Pymt Receipt

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                             
Late Charge Data
                                           
Exhibit 105
                                           
Contract [*****]
                                           
 
                                            01) Late Charge Exempt.....   N, if
exempt enter Y       Late Charges Due 02) Float Rt Mthly LC.....   Y   Last Lt
Chrgs.....         03) Late Charge Code.....   S   Late Charge Date         04)
Late Charge Rate.....       Current LC Rcvb.         05) Monthly LC Begin Date  
        Open Item Data 06) Min Late Charge.....       LC Tax Rates         07)
Max Late Charge.....       Int LC Exempt.....         08) Flat Fee Monthly
LC.....           Int Lt Chrg Data 09) Daily Late Charges.....   Y       Float
Rt Mthly Lt Chrg Data      Float Rt Daily LC.....           Float Rt Daily Lt
Chrg Data
Daily Lt Chrg Rate.....
  [*****]           Float Rt Int Lt Chrg Data                              Lt
Chrg Days in Month   31   27* Late Charge Memo        
Lt Chrg Days in Year.
  360                                        
Daily Lt Chrg Amount.
                                           
15) Grace Period
  no. of days                                        

                                                                 
Internal Codes
                                                               
Contract [*****]
                                                               
 
                                                                01) Promotion...
___   01 if HCA 03 if CoSource           12) Comm Basis.....                
02) Product Line
  = to select applicable code                   13) Comm                        
               
Amount.....
                                                                03) Program Type
  95           14) Tax Sale Code.....                 04) Relationship          
    15) Municipal Lse.....                 05) Business Seg   = to select
applicable code               16) Sale/Leasbk..... 06) Region.....           17)
Non-Notification                         07) Branch.....   = to select
applicable code               18) Adv Rate Pct..... 08) Legal Status            
  19) Pending Code.....                 09) Def Collectr               REVS Cont
St.....                 10) Lead Bank.....               21) GL Link Index... =
to select                
applicable code
                                                               
ABS State.....
                                                               
 
                                                                22* Marketing
Reps           26* Appry Auths                 30* Additional                  
     
Internal Codes
                                                                23* Remit to
Code   02 for MCC           ACH Data                      Aggregate Data      
28* Dealer Fields                                         25* Invoice Message  
    29* Lessor Subsidiary                                        

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



         
CMAINT.06
            Lease Contract Input   10/23/2002
 
  Internal Codes    

          CMAINT.07.NUM           Lease Contract Maintenance   10/23/2002
 
  Variable Payments    

         
Contract [*****]
  Contract Type   True Lease
Contract Term 61
  Billing Cycle:   J F M A M J J A S O N D
Total Amount 257,545 60
      Y Y Y Y Y Y Y Y Y Y Y Y

     
Num Pymts
       Amount  
001) 1
  1,705.60
002) 60
  4,264.00

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



 
Asset ID NNNNNNNN
 Exhibit 106
Lessor.....      [*****]
Contract   [*****]
CCAN       [*****]
Cust Name

Hit Shift+ to set up asset

          Asset Description, Vendor and Tax Data     Contract [*****]
                                        Asset 1   Asset ID 1731
 
        01) Asset Desc...
                                                               Collateral Ct 02)
Model.....   19* Recourse Data
03) Year Of Manuf
      20) Delivery Date Enter acceptance date
04) Quantity.....
      Vehicle Make.....
05) Serial Number
      Vehicle Body.....
06) License Number
      Plate Type.....
07) Equip Number.
      24* Inspect Data
08) Asset Code.....
      25) Prop Tax Status
09) Asset Status.
     Status Date.....
      26* Prop Tax Data
Prop Tax Location
11) Last Use Date
      28* Filing Data 12) New/Used Code   DFS UCC Data
13) Date Entered.
      30) SIC Code.....
14) Asset Vendor.
     Local Vendor.
      31) NAICS Code.....
32* G/L Masking Data
16) Manufacturer.
      33) ADR Class.....
17) Collateral Cd
       

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     
Asset Location and Tax Rate Data
   
          Exhibit 107
   
Contract [*****]          Asset 1           Asset ID 1731
   
 
   
01) Asset Addr1..... Will default to equipment location address
   
02) Asset Addr2.....
   
03) Asset City.....
   
04) Asset State.....
  05) Asset Zip
06) Asset Country...
  07) Eff Date.
08) Asset Location.. St)           Cnty)           City)
   
 
   
09) State Tax Code.. 31 exempt 150 for rental tax
  18) City Tax Code... 31 exempt 150 for rental tax
10) Misc St Tax Code 31 exempt 150 for rental tax
  19) Misc City Tax Cd 31 exempt 150 for rental tax
11) LC State Tax Cd.
  20) LC City Tax Code
12) State Tax %....
  21) City Tax %.....
13) County Tax Code 31 exempt 150 for rental tax
  22) City Trans Tax %
14) Misc Cnty Tax Cd 31 exempt 150 for rental tax
  23* Maximum Tax Data
15) LC Cnty Tax Code
  24* State Tax Notes
16) County Tax %....
  25* County Tax Notes
17) Cnty Trans Tax %
  26* City Tax Notes
 
   
Selection
   

 

‘*’   to back up one filed or ‘?’ for help       Asset Location and Tax Rate
Data

***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



      MAX.TAX.DETAIL          Asset Dependent Data Input          10/23/2002
          Maximum Tax Data
    Contract [*****]          Asset 1          Asset ID 1731
 
   
01) Max State Tax.....
       15) Max City Tax.....
CTD State Tax Rcvd
  CTD City Tax Rcvd.
03) Mo’s Stat Txd Rent
       17) Mo’s City Txd Rent
MTD State Txd Rent
  MTD City Txd Rent.
YTD State Txd Rent
  YTD City Txd Rent.
CTD State Txd Rent
  CTD City Txd Rent.
7) St Tax Rchd Date..
       21) City Tax Rchd Date
8) Max Cnty Tax...... Enter maximum county tax due
   
CTD Cnty Tax Rcvd.
   
10) Mo’s Cnty Txd Rent
   
MTD Cnty Txd Rent.
   
YTD Cnty Txd Rent.
   
CTD Cnty Txd Rent.
   
14) Cnty Tax Rchd Date
   
 
   
Selection
   

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     
Costs & Residuals Data
   
          Exhibit 108
    Contract [*****]           Asset 1           Asset ID 1731
 
   
01) List Price..... Equipment Cost
  15) Purchase Option
02) Dealer Comm.....
  16) Pur Option Date
03) Discount.....
  17) Renewal Option.
04) Original Cost..... Equipment Cost
       GST Paid Amt...
05* Upfront Tax
       GST Paid Date...
06* Other Costs
  20* Residual Data
07) Asset Cost.....
       Tax on Profit
08) Sales Profit..... Equipment Cost
       Blended Income Data
09) Cost % on Rental N No
       Dealer Payables
10) Rental Amount... monthly rental
       Like Kind Exchange
Asset Cost Pct..
   
Inventory Value.
   
13) Dealer Reserve..
   
14) Down Pymt Pct...
   

01) Detailed Asset Description
Contract [*****]           Asset 1           Asset ID 1731
 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     
INSERT mode: Enter text, press ~
  Exhibit 109
Federal Depreciation/ITC Data
    Contract [*****]           Asset.. 1           Asset ID 1731      Hit Shift
underscore to bypass this screen
 
   
01) Begin Depr Date.. 10/30/2002
       Fed Optimize Date
02) Fed Convention...
  19) Depr Percentages.
03) Federal Method...
       ITC Base Amount..
LKE Carryover Tbl
       ITC Net Pct.....
LKE Basis Adjust
       ITC Gross Pct....
06) Tax Depr Basis...
       ITC Income Method
07) Federal Life.....
       Tax Reduction Cd.
08) Fed Calc Basis...
  25) Previous Years’ Depr:
09) YTD Federal Depr.
   
CTD Federal Depr.
   
Monthly Fed Depr.
   
12) Calc AMT Depr.....
   
13) Calc ACE Depr.....
   
ACE/AMT Depr
   
15) ADR Year.....
   
16) ADR Class.....
   
ADR Salvage.....
    API.FUND.CHECK           AP Interface Funding
Maintenance          10/23/2002
 
   
Hit enter to bypass
   

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     
Contract [*****]
  Seq 001
Fund Key 1749
   
 
   
01) Category..... _
  17) Invoice Date.....
02) Pymt Type.....
  18) Date Due.....
03) Asset Key.....
  19* Comments
04) Pay Code....
       Misc GL Code.....
05) Dealer/CCAN...
       Misc Desc
Name......
  22) Delivery Code.....
07) Address 1.....
  23) Separate Check.....
08) Address 2.....
       Wire Info
09) Address 3.....
       Date Sent.....
10) City.....
       Ck/Wr Bank.....
11) State.....
       Ck/Wr No.....
12) Zip Code.....
       Ck/Wr Amount.....
13) Invoice No....
       Ck/Wr Date.....
14) Invoice Amt...
       Currency.....
Invoice Status U Unapproved
   
16) PO No.....
   

 
***** Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



         
CMAINT.05
  Lease Contract Maintenance   10/23/2002

             Exhibit 110
Current Invoiced Data

         
Contract [*****]
       
Invcd [*****] Days Adv
      10* Tax Percents
Due
  State Tax Due.....
Invcd [*****] Days Adv
      County Tax Due.....
Due
  City Tax Due.....
Invcd [*****] Days Adv
      Trans Cnty Tax Due
Due
  Trans City Tax Due
Current Invoiced.
      16* Late Charges Due
Due
      17* Daily Lt Chrgs Due
Past Due [*****]...
      18* Misc Due
Due
  19* Misc Past Due
Past Due [*****]...
      20* Misc Billable
Due
      21* Misc Invoiced
Past Due [*****]...
      22* Open Item Detail
Due
  Discount Info
Past Due Over [*****].
      Floating Rate Invoice Data
Due
  Remaining Payments
Interest Due.....
       
Due
       

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

 



--------------------------------------------------------------------------------



 



Miscellaneous Billable Data
Contract [*****]                            Misc Key 2831

          01) Description.....Enter type of charge.   12) Pass Thru.....
 
  Funding Method..    
 
  Wire Information    

                      02) Billing Cycle   Jan.   May.   Sept   15) Link
Code.....
 
  Feb.   June   Oct.       16) G/L Code.....= to select applicable code
 
  Mar.   July   Nov.       17* Misc Amount Data
 
  Apr.   Aug.   Dec.       Misc Accrual Data

               Enter Y on each month if applicable

         
03) First Pymt Date. Mo/yr
                     19* Misc Finance Data 04) Final Pymt Date Mo/yr   20)
CB/Disp.....    Next Due Date...   Insurance Data
06) Pay Code.....
      Misc. Invoiced
07) Taxable.....
      Payoff Quote
08) Incl In Rental..
      Early Payoff 09) Dealer Code.....   Gain/Loss Information
   Cust Credit Acct
       
11) Asset ID.....
       

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



             
Miscellaneous Invoiced Data
            Contract [*****]             Misc Key: 21534
          Exhibit 111
           
 
            01) Description   Enter type of charge and date if applicable
 
           
02) Inv Due Date.....
      13) Misc Amount.....    
03) Pay Code.....
           Misc State Tax...    
04) Taxable.....
           Misc County Tax..    
05) Incl In Rental..
           Misc City Tax....    
06) Dealer Code....
           Misc TCounty Tax.    
       Cust Cr Acct....
           Misc TCity Tax...    
08) Asset ID.....
           Open Item Number.    
09) Pass Thru.....
      20) CB/Disp.....          Funding Method..   21* Memo          Wire
Information         12) G/L Code.....= to select applicable code        

         
CMAINT.00
  Lease Contract Maintenance   10/23/2002

     
     Lessor..... [*****]
  Gross Contract...
     Contract..... [*****]
  Commencement Date
     Contract Type... True Lease
  Invoice Code                A Inv By Custome
 
  Private Label           N No
     No insurance
  ** More Messages **
     *** Customer Name / Address ***
  *** Receivables Name / Address ***

         
01) Customer Addresses
  07) Variable Pymt Schedule   13) Contract History
02) Customer/Insurance Data
  08) Asset Data   14) User Defined Data
03) Contract Data
  09) Pymt/Delinquency Data          Participation Data
04) Contract Invoicing Data
  10) Income Data   16) Floating Rate Data
05) Current Invoiced
  11) Pymt History Data        Post-Dated Chk Data
06) Internal Codes
  12) Contract Changes    
Selection Age
       

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CASH RECEIPTS/POSTING PAYMENTS

     
Customers mail checks to:
  BankOne
 
  Lockbox [*****]
 
  Chicago, Il 60673

     ACH Customers payments are drawn by Wachovia Bank
     [*****] Lockbox advice with copies of the checks are received. A tape is
run, which includes intercompany transfers, and are matched against control
totals. Payments are posted in batches to the individual accounts. 980’s are
prepared for funds received but intended for other business units. See
Exhibit 007, 008, 201 thru 202
     A Cash Control Sheet is maintained [*****] showing a detail of all funds
received at Lockbox whether by check or wire and ACH funds drawn. It also
includes intercompany transfer of funds received by other business units
intended for MCC, likewise, funds received by MCC intended for other business
units. See Exhibit 006
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit 201
Data Entry Screens

             
PYMT.00
  Payment Entry   10/23/2002  

Batch NNNN
     Batch Total.....
     Pymts Entered...
03) Deposit Date....
     Currency........

     
05* Payment Transactions
  16) Net Fund GL Code
06* Adjusting Payments for Contracts
   
07* Returned Checks
   
08* Correcting Payments
   
09* Contract Open Item Inquiry
   
10* Contract Payment History Inquiry
   
11 * Invoice Inquiry
   
12* Payment Edit Report
   
13* Batch Edit Report
   
14* Application Cash History
   
15* Buyout Quote Inquiry
   

      Payment Transactions Summary
batch 0004         Pymts Entered     Batch Total..            20,000.00
     Tran               Pymt
                                Pymt
Seq Type Account Number
  Mthd Date Rcvd                      Amount Check/Ref Type

 



--------------------------------------------------------------------------------



 



For Ref type, it is recommended to select override option so the system will
bring up all unpaid open items in aging buckets marked according to the payment
hierarchy. User has the option to select items to be applied. Any overpayment
must be entered in unapplied suspense. Total payments must match Batch Total.
Posting will finalize transaction.

 



--------------------------------------------------------------------------------



 



Returned Checks or Correcting Payments   Exhibit 202

         
CMAINT.11
  Lease Contract Maintenance   11/12/2002
 
  Payment History Inquiry    

Contract. [*****] [*****]

                                      Trans   Type   Check/Memo   Date Due  
Date Rcvd   Amount Rcvd   Tot Rental
0001)
    26710     Over   11/01/02   11/08/02     10,800.00       10,800.00  
0002)
    25784     Man’l Manual Adj   07/01/01   10/21/02     10,800.00      
10,800.00  
...
                                   

              PYMT.CORRECT.RETURN   Payment Entry   11/12/2002     Correcting
Payment

Batch 0004 Batch Total Pymts Entered...

                  Seq   Trans Account Number   Date Rcvd   Amount Rcvd   Check
Payer’s Nm
 
               

Enter payment by:
1) Check Number
2) Contract Transaction Number
3) G/L Transaction Number
4) Application Transaction Number
Selection
It is recommended to select option 2-Contract Transaction No. (found on payment
history screen , 26710 for example) so System will pull out items and
automatically prepare the reversal. Posting will finalize the correction.
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



         
PYMT.CORRECT.RETURN.DETAIL
  Payment Entry   11/12/2002
Correcting Payment
       
Transaction... 26710
  Batch........... 0004    
Contract...... [*****]
  Payments Entered    
[*****].................................................
  Batch Total......    
01) Date Received
  11/08/2002    
Total Received
  -10,800.00 Interest......    
03* Rental Rcvd
  -10,800.00 Comp Interest.    
State Tax.....
  18* Late Charges    
County Tax.....
 
G.L. Code......
   
City Tax......
  20) Payment Memo..    
Cnty Trans Tax
  21) Reason Code...    
City Trans Tax
  Payment Method 2 Check    
 
  Reference Num. 400204    
 
  24* Check Details    
 
  Miscellaneous:    

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



MONTHLY BILLING AND STATEMENT RUN
True up numbers for certain pass thru items as provided by the business units
are entered into the system on the [*****] work day. [*****] days prior to the
due date, system, thru the nightly job stream, will create open items for the
next billing cycle and will generate the statements to be mailed out to the
customers. Two copies of each statement are made. One set is sent to the
business unit and the second set is retained by us for a month as a useful tool
for customer service.
 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



END OF THE MONTH REPORTS
     Credit Warning/Aging Report
Contract Receivable Trial Balance
Unapplied Suspense Report
Miscellaneous/Late Charge Receivable Report — All G/L codes
Miscellaneous/Late Charge Receivable Report — Late Charges
Tax Receivable Balance Sheet
Net Investment Trial Balance
Finance and Interest Income Report
Contract Principal and Interest Report
Cash Proforma Report
Payment Application Report
Summary Past Due Report
Combined Tax Accrued Report
List of Contacts
     General Ledger New Contract Book Report
General Ledger Contract/Asset Change Book Report
General Ledger Accrual Book Report
General Ledger Payment Application Book Report
General Ledger Non-Contract Payment Application Report
General Ledger Book Gain Loss Report
General Ledger Income Book Report
Prepared by Mary Caminong
Ext. 8504
November 12, 2002

 



--------------------------------------------------------------------------------



 



(MCKESSON EPOWERING HEALTHCARE LOGO) [f56102f5610200.gif]
EXHIBITS AND WORKSHEETS

 



--------------------------------------------------------------------------------



 



     

     
Exhibit 001
  M=Main
 
  A=Auxiliary
 
  T=Tower
 
  SM=Small Main
 
  SA=Small Auxiliary
 
  NS=NarcStation
 
  NV=Narc Vault

                                                                               
                          S   S   N   N       Accepted/                    
Hospital Legal Name   Serial Number   City   ST.   Product   M   A   T   M   A  
S   V   Amount   Payments Begin   ease Payment   FMV (Price)   Maintenance
Payment   MAH Transfer Amount   MCC Transfer
[*****]
  [*****]   [*****]       Acudose-Rx           1                   [*****]  
09/06/02   [*****]   [*****]   [*****]   [*****]   [*****]
 
                                                  prorated                    
 
                  1   1                                                
 
                  2   2   2                                            
 
              Acudose-Rx       1   1                       09/05/02            
       
 
                                                  prorated                    
 
              Acudose-Rx               2                   08/27/02            
       
 
              Acudose-Rx   1   1   1   5                   08/14/02            
       
 
                                                  prorated                    
 
              Acudose-Rx   2   2                           09/10/02            
       
 
                                                  prorated                    
 
              Acudose-Rx   1       1                       09/17/02            
       
 
                                                  prorated                    
 
              Acudose-Rx   2       1                       09/17/02            
       
 
                                                  prorated                    
 
              Acudose-Rx   1                               09/17/02            
       
 
                                                  prorated                    
 
              Acudose-Rx   1       1                       09/10/02            
       
 
                                                  10/01/02                    
 
              Acudose-Rx   2       2                       09/09/02            
       
 
                                                  prorated                    
 
              Acudose-Rx   2       2                       09/23/02            
       

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     Exhibit 002
MCKESSON CAPITAL CORPORATION
LEASE CONTRACTS PURCHASED

                                                          Profit   Term  
Equipment   Unearned   Total   MAH - 980   APS - 980       Transfer Account No.
  Customer Name   Center   (months)   Cost   Interest   Rentals   9000000007  
9000000020   Period   Date
[*****]
  [*****]   [*****]   [*****]   [*****]   [*****]   [*****]                    
   
 
                              [*****]           [*****]   [*****]
 
                              [*****]           [*****]   [*****]
 
              [*****]   [*****]   [*****]       [*****]       [*****]   [*****]
  [*****]

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit 003

                 
Amortization of Fixed Rate Loans
         
[*****]
               
Term (Months):
    [*****]     (Minimum [*****])
Annual Interest Rate:
    [*****]     arrears advance
Principal Amount:
    [*****]       [*****] [*****]  
Monthly Payment:
    [*****]          

                                                                               
         
 
                                          NPV                                  
     
 
  Beg Bal   Interest   Prin PD   End Bal     9/18-9/30       [*****]      
[*****]                                  
10/1/2002
    [*****]       [*****]       [*****]       [*****]               [*****]    
                                     
11/1/2002
                                                                               
       
12/1/2002
                                                                               
       
1/1/2003
                                                                               
       
2/1/2003
                                                                               
 
3/1/2003
                                                                  Number of
Units   Rental   Maintenance
4/1/2003
                                                                               
       
5/1/2003
                                                                               
       
6/1/2003
                                                                               
       
7/1/2003
                                                                               
       
8/1/2003
                                                                               
       
9/1/2003
                                                                               
       
10/1/2003
                                                          Main     5      
[*****]       [*****]  
11/1/2003
                                                          Aux     5            
     
12/1/2003
                                                          Tower     2          
       
1/1/2004
                                                          Sm Main     0        
         
2/1/2004
                                                          Narc Station     0    
             
3/1/2004
                                                          Narc Vaults     0    
             
4/1/2004
                                                          Sm Aux     0          
       
5/1/2004
                                                          Monthly              
         
6/1/2004
                                                                               
       
7/1/2004
                                                                               
       
8/1/2004
                                                                               
       
9/1/2004
                                                                               
       
10/1/2004
                                                                               
       
11/1/2004
                                                                               
       
12/1/2004
                                                                               
       
1/1/2005
                                                                               
       
2/1/2005
                                                                               
       
3/1/2005
                                                                               
       
4/1/2005
                                                                               
       
5/1/2005
                                                                               
       
6/1/2005
                                                                               
       
7/1/2005
                                                                               
       
8/1/2005
                                                                               
       
9/1/2005
                                                                               
       
10/1/2005
                                                                               
       
11/1/2005
                                                                               
       
12/1/2005
                                                                               
       
1/1/2006
                                                                               
       
2/1/2006
                                                                               
       
3/1/2006
                                                                               
       
4/1/2006
                                                                               
       
5/1/2006
                                                                               
       
6/1/2006
                                                                               
       
7/1/2006
                                                                               
       
8/1/2006
                                                                               
       
9/1/2006
                                                                               
       
10/1/2006
                                                                               
       
11/1/2006
                                                                               
       
12/1/2006
                                                                               
       
1/1/2007
                                                                               
       
2/1/2007
                                                                               
       
3/1/2007
                                                                               
       
4/1/2007
                                                                               
       
5/1/2007
                                                                               
       
6/1/2007
                                                                               
       
7/1/2007
                                                                               
       
8/1/2007
                                                                               
       
9/1/2007
                                                    [*****]       [*****]      
                   
 
                                                    [*****]                    
             
 
                                          Interim     [*****]                  
               
 
            [*****]       [*****]       [*****]             Cost     [*****]    
                             
 
                                          Interest     [*****]                  
               
9/18-9/30
    [*****]       [*****]       [*****]       [*****]       [*****]            
                                     
 
                                    [*****]                             Prepared
by:                
Gross Contract
            [*****]       [*****]       [*****]             Total Rental    
[*****]             Mary Caminong           Ext. 8504

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT 004

      MCKESSON CAPITAL CORP   LEASING CHECKLIST



         
Customer Name
       
Trade:
  [*****]    
 
       
Legal:
  [*****]    
 
       
Equipment:
      Acu Dose-Rx
 
       
 
      5 Main, 5 Aux, 2 Tower
 
       

                     
Total Cost
    [*****]              
 
                 
Total Rentals
    [*****]              
 
                 
Rental Income
    [*****]     Rate:     [*****]  
 
               
Rental remaining
    [*****]              
 
                 
 
    0.00              
# mos remaining
    [*****]              
 
                 
Lease terms (mos)
    [*****]              
 
                 
Lease starts
    09/18/02              
 
                 
Interim Rent
    [*****]     Prorated from     09/18/02  
 
               
Monthly rental
    [*****]     Next rental due     10/01/02  
 
               
 
                   
 
               
 
                   
Other Monthly Charges:
          Prorated        
 
                 
Maintena
    [*****]     09/18/02     [*****]                
Packagin
  $ 0.00     Year 1   $ 0.00                
Co Source
  $ 0.00     Year 2   $ 0.00                
Resource
  $ 0.00     Year 3   $ 0.00                
Installation
  $ 0.00     Year 4   $ 0.00                
Shipping
  $       Year 5   $ 0.00                
Other One Ti
  $ 0.00     Year 6   $ 0.00                
 
                                 
 
                   
State Tax Rate
    [*****]     Exempt (Y)        
 
                 

         
McKesson Annual Volume
     
 
 
 
   
Reserve for Potential Loss
     
 
 
 
   

                     
Transfer to MCC on:
    10/16/02     [*****]                      
G/L Cr            APS
    9000000020     $        
 
                 
HBOC
    9000000030     $        
 
                 
MAH
    9000000007     [*****]        
 
                 
MPS
    9000000002     $0.00        
 
                 
 
          $0.00        
Prepare by:
  Mary Caminong         10/16/2002        
 
                         
[*****]— Loaded by:
                         
 
              Date



             
Contract
  [*****]     [*****]  
 
           
Plan No.
        95  

         
Credit information attached:
     
 
       
Dun & Bradstreet
     
 
 
 
   
Financial Statement
     
 
 
 
   
Cash Flow
     
 
 
 
   
NACM
       

                     
Financial Data:
                                Project Cash Flow
Current Ratio
          Yr 1   $    
 
               
% Net Profit
          Yr 2   $    
 
               
Working Capital
          Yr 3   $    
 
               
Inventory Turnover
          Yr 4   $    
 
               
% ROI
          Yr 5   $    
 
               
 
                   
Down Payment
              $    
 
                  Date first piece of equipment installed or merchandise
delivered            
 
                 

         
Documentation:
       
 
       
UCC-1
       
 
       
Guaranty
       
 
       
Fire & Liability Loss Payable
       
 
       
Fire Insurance Co.
             
Policy Expiration
       
 
       
Tax exemption certificate
       
 
       
Corporate Charter examined (Y/N)
       
 
       
Rental Agreement
       
 
       
Installation Maintenance Support, etc.
Agmt Delivery & Acceptance
      09/18/02

          Approvals:          
 
  Manager, Lease Financing   Date
 
             
 
  VP, Financial Services   Date



 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit 005

Cash Receipts — MHCC   BankOne Acct #[*****] Oct-02    

                                  Bank One Lockbox               Wire Transfers
Daily Cash   [*****]   Deposit per Treasury Report   Intercompany Cash Receipt  
Wachovia [*****]   Date   Amount                      
1
  [*****]   [*****]   [*****]   [*****]                                      
2
                                                     
3
                        0.00                            
4
                                                     
5
                                                     
6
                                                     
7
                                                     
8
                                                     
9
                                                     
10
                                                     
11
                                                     
12
                                                     
13
                                                     
14
                                                     
15
                                                     
16
                                                     
17
                                                     
18
                                                     
19
                                                     
20
                                                     
21
                                                     
22
                                                     
23
                                                     
24
                                                     
25
                                                     
26
                                                     
27
                                                     
28
                                                     
29
                                                     
30
                                                     
31
                                                     
Total
  [*****]   [*****]   [*****]   [*****]         0.00   Difference       [*****]
Bank error — Deposit correction notice 10/14/02                             Per
[*****], bank rep, adj will be done in Nov
           
 
                            Checks:   [*****]       Contract Receivable Trial
Balance
            Wire:   [*****]       Unapplied suspense EOM
           
ACH
  [*****]                        
NSF
  [*****]       Unapplied Suspense BOM                
 
                           
 
                           
A/R Cash:
  [*****]                        
 
  [*****]   Intercompany Cash Receipts                    
 
                           
Cr to A/R:
  [*****]                        
 
                           
 
          variance                
 
  [*****]   Lockbox Advice   980 to                
 
      Wire in Lockbox                    
 
      [*****]   Suspense                
 
      [*****]   MAH                
 
      [*****]   MAH                
 
      [*****]   ITB                
 
      [*****]   APS                
 
      [*****]   MAH                
 
      [*****]   MAH                
 
      [*****]   MAH                
 
      [*****]   MAH                
 
      [*****]   MAH                
 
      [*****]   MAH                
 
      [*****]   ITB                
 
      [*****]   ITB                
 
      [*****]   MAH                
 
      [*****]                    
 
                           
 
  [*****]   Total Lockbox activity   ok                
 
      Intercompany CR                    
 
      Total ACH Activity                    
 
                           
 
  [*****]   Total CR                    
 
  [*****]                             [*****]   Bank error to be adjusted Nov.
               
 
  [*****]   Total Lockbox activity                     Note:   [*****]   [*****]
dep 10/04 — Payment stopped 10/10/02
               

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT 007

                             
 
  GA-980 (R4-85)                     10002  
 
  INTERUNIT
TRANSFER INVOICE                        
 
                           
 
          MONTH       OCT-02                          
 
                           
TRANSFER FRC
  McKesson Capital Corp 8025       FOR                                  
 
  ACCOUNTING OFFICE   NO.       BRANCH       BRANCH NO.
 
                           
TRANSFER TO
  McKesson Drug Company       FOR                                  
 
  ACCOUNTING OFFICE   NO.       BRANCH       BRANCH NO.

                              REF. #   DESCRIPTION   ACCOUNT   DEBIT     CREDIT
    Posted AR  
 
  [*****]                        
 
  [*****]   [*****]     [*****]              
 
                           
 
  Funds received at Drug Lockbox                        
 
                           
 
  Intercompany Acct #                 [*****]      
 
                             
 
  TOTAL         [*****]       [*****]        

cc: LaVonna Weddington, Carrollton

                  ISSUED BY  Mary Caminong, HO Drug Credit ext 8504            
         

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT 008

                             
 
  GA-980 (R4-85)                     100005  
 
  INTERUNIT                        
 
  TRANSFER INVOICE                        
 
                           
 
          MONTH       OCT-02                          
 
                           
TRANSFER FRC
  McKesson Capital Corp 8025       FOR                                  
 
  ACCOUNTING OFFICE   NO.       BRANCH       BRANCH NO.
 
                           
TRANSFER TO
  McKesson Automated Healthcare       FOR                                  
 
  ACCOUNTING OFFICE   NO.       BRANCH       BRANCH NO.

                              REF. #   DESCRIPTION   ACCOUNT   DEBIT     CREDIT
    Posted AR  
 
  [*****]   [*****]             [*****]      
 
  [*****]                        
 
                           
 
  Funds received at MCC Lockbox                        
 
                           
 
  Intercompany Acct #         [*****]              
 
                             
 
  TOTAL         [*****]       [*****]        

cc: Tim Abbot

                  ISSUED BY  Mary Caminong, HO Drug Credit ext. 8504            
         

 

*****   Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     EXHIBIT C
                                        
                                        
                                        
     RE: Assignment of Account
Ladies and Gentlemen:
     Pursuant to the                                          (collectively, the
“Account”) dated                                          between you
(“Customer”) and the undersigned (“                                         ”),
the Equipment described in the Account documents was either leased to or given
as collateral by you in relation to said Account. Please be advised that
                                         has assigned its entire right, title,
and interest in the lease or rental payments to be made under the Account, to
General Electric Capital Corporation (“Purchaser”) pursuant to the terms of a
Purchase Agreement (the “Sale and Assignment”). This Assignment relates only to
the Account and does not include or affect any other agreement between Customer
and                                         , including without limitation, any
maintenance agreement, services agreement, license or license agreement or other
agreement entered into from time to time between Customer and
                                        . By separate written notice, McKesson
Capital Corp. may provide instructions to you regarding the location and account
to which payments should be remitted for “miscellaneous charges” payable under
such other agreements.
     By executing this letter, Customer acknowledges, agrees and affirms (for
the benefit of Purchaser) as follows:
     1. The Account, and all the documents associated therewith, have been duly
and validly executed and delivered by Customer, is in full force and effect,
constitutes the valid and binding obligation of Customer enforceable against it
in accordance with the terms (subject, however, to laws of general application
affecting creditors’ rights), and constitutes the complete understanding and
entire agreement between                                          and Customer
concerning the subject matter thereof.
     2. No default by Customer, or condition, which, with or without the passage
of time, the giving of notice or both, would constitute a default by Customer,
exists under the Account.
     3. The Equipment is located at the address set forth in the Account
Documents.
     4. All of the warranties and representations of Customer contained in the
Account documents are true and correct as of the date hereof.

C-1



--------------------------------------------------------------------------------



 



     5. Purchaser shall, for all purposes and without limitation, be entitled to
all the rights, remedies and privileges of       
                                   under the Account as if it were
                                          named therein, to the extent the same
are assigned, but shall not be responsible for
                                        ’ obligations thereunder.
     6. In the event that purchaser assigns the Account to another party, the
Customer will, at Purchasers’ request, execute and deliver to Purchaser a letter
similar to this letter, to the extent applicable, for the benefit of such
transferee.

            Very truly yours,             [GENERAL ELECTRIC CAPITAL
CORPORATION\]
      By:                 Title:        

 
                                                 
 
Acknowledged:
 
By:                                           
 
Title:                                        

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
McKesson Automation Systems Inc. Trademarks
BAKER CELL(TM)
BAKER CASSETTE(TM)
BAKER UNIVERSAL(TM)
DIAL-RX(R)
DRUG-O-MATIC(R)
PRODUCTIVITY STATION(R)
AUTOSCRIPT(TM)
PHARMACY 2000(R)
DRUG IMAGE LIBRARY AND DESIGN(R)
WHAT IT TAKES TO AUTOMATE(SM)
                                        
McKesson Automation Inc. Trademarks
ROBOT-RX(TM)
MEDCAROUSEL(TM)
MEDDIRECT(TM)
ACUDOSE-RX(TM)
ACUSCAN-RX(TM)
SUPPLYSCAN(TM)
CONNECT-RX(TM)
SUREPAK(TM)
NARCSTATION(TM)
FULFILL-RX(TM)
ADMIN-RX(TM)

D-1